EX-10.1 4 wfbpltag.htm CREDIT AGREEMENT BETWEEN PLANTRONICS AND WELLS FARGO BANK



 

 

 

 

 

 





 

 

 

 

 

CREDIT AGREEMENT



Dated as of July 31, 2003



between



 

PLANTRONICS, INC.,

as the Company,



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Bank



 

 

 

 

 

 

 





TABLE OF CONTENTS

Section

Page

ARTICLE 1

1

DEFINITIONS

1

1.01

Certain Defined Terms.

1

1.02

Other Interpretive Provisions.

19

1.03

Accounting Principles.

20

ARTICLE 2

20

THE CREDIT

20

2.01

The Revolving Credit.

20

2.02

Loan Accounts; Notes.

20

2.03

Procedure for Borrowing.

21

2.04

Conversion and Continuation Elections.

21

2.05

Voluntary Termination or Reduction of the Commitment.

23

2.06

Optional Prepayments.

23

2.07

Cash Collateralization; Mandatory Prepayments.

23

2.08

Repayment.

24

2.09

Interest.

24

2.1

Commitment Fee.

25

2.11

Computation of Fees and Interest.

25

2.12

Payments by the Company.

25

ARTICLE 3

26

THE LETTERS OF CREDIT

26

3.01

The Letter of Credit Subfacility.

26

3.02

Issuance, Amendment and Renewal of Letters of Credit.

27

3.03

Drawings and Reimbursements.

28

3.04

Role of the Bank.

28

3.05

Obligations Absolute.

29

3.06

Cash Collateralization Obligations.

30

3.07

Letter of Credit Fees.

30

3.08

Uniform Customs and Practice.

30

ARTICLE 4

30

TAXES, YIELD PROTECTION AND ILLEGALITY

30

4.01

Taxes.

30

4.02

Illegality.

31

4.03

Increased Costs and Reduction of Return.

32

4.04

Funding Losses.

32

4.05

Inability to Determine Rates.

33

4.06

Reserves on LIBOR Loans.

33

4.07

Certificates of the Bank.

34

4.08

Survival.

34

ARTICLE 5

34

CONDITIONS PRECEDENT

34

5.01

Conditions of Effectiveness of Agreement.

34

5.02

Conditions to All Credit Extensions.

35

ARTICLE 6

36

REPRESENTATIONS AND WARRANTIES

36

6.01

Corporate Existence and Power.

36

6.02

Corporate Authorization; No Contravention.

36

6.03

Governmental Authorization.

37

6.04

Binding Effect.

37

6.05

Litigation.

37

6.06

ERISA Compliance.

37

6.07

Use of Proceeds; Margin Regulations.

38

6.08

Title to Properties.

38

6.09

Taxes.

38

6.1

Financial Condition.

38

6.11

Environmental Matters.

39

6.12

Regulated Entities.

39

6.13

No Burdensome Restrictions; Labor Relations.

39

6.14

Solvency.

39

6.15

Copyrights, Patents, Trademarks and Licenses, etc.

40

6.16

Subsidiaries.

40

6.17

Insurance.

40

6.18

Swap Obligations.

40

6.19

Full Disclosure.

41

6.2

Intentionally Deleted.

41

6.21

Good Standing Certificates.

41

ARTICLE 7

41

AFFIRMATIVE COVENANTS

41

7.01

Financial Statements.

42

7.02

Certificates; Other Information.

42

7.03

Notices.

43

7.04

Preservation of Existence, Rights, etc.

44

7.05

Maintenance of Property.

44

7.06

Insurance.

45

7.07

Payment of Obligations.

45

7.08

Compliance with Laws.

45

7.09

Inspection of Property and Books and Records.

45

7.1

Environmental Laws.

46

7.11

Use of Proceeds.

46

7.12

Intentionally Deleted.

46

7.13

Solvency.

46

7.14

Internal Controls.

46

ARTICLE 8

47

NEGATIVE COVENANTS

47

8.01

Limitation on Liens.

47

8.02

Disposition of Assets.

49

8.03

Consolidations and Mergers.

50

8.04

Loans and Investments.

50

8.05

Limitation on Indebtedness.

52

8.06

Transactions with Affiliates.

54

8.07

Use of Proceeds.

54

8.08

Operating Lease Obligations.

54

8.09

Restricted Payments.

55

8.1

ERISA.

55

8.11

Net Funded Debt to EBITDA Ratio.

56

8.12

Interest Coverage Ratio.

56

8.13

Quick Ratio

56

8.14

Change in Business.

56

8.15

Accounting Changes.

56

ARTICLE 9

56

EVENTS OF DEFAULT

56

9.01

Event of Default.

56

9.02

Remedies.

58

9.03

Rights Not Exclusive.

59

ARTICLE 10

59

GENERAL PROVISIONS

59

10.01

Amendments and Waivers.

59

10.02

Notices.

60

10.03

No Waiver; Cumulative Remedies.

60

10.04

Costs and Expenses.

60

10.05

Indemnity.

61

10.06

Payments Set Aside.

62

10.07

Successors and Assigns.

62

10.08

Assignments, Participations, etc.

62

10.09

Confidentiality.

63

10.1

Set-off.

63

10.11

Counterparts.

64

10.12

Severability.

64

10.13

No Third Parties Benefited.

64

10.14

Governing Law; Jurisdiction.

64

10.15

Arbitration.

65

10.16

Entire Agreement.

67


--------------------------------------------------------------------------------

 

 



SCHEDULES



3.07 Letter of Credit Fees and Charges

6.05 Certain Litigation Matters

6.06 Certain ERISA Matters

6.10 Certain Permitted Liabilities

6.11 Certain Environmental Matters

6.15 Certain Intellectual Property Matters

6.16 Subsidiaries and Minority Interests

6.17 Certain Insurance Matters

8.01(a) Certain Permitted Liens

8.05(b) Certain Permitted Indebtedness

10.02 Bank's Payment Office/Lending Office; Notice Information


--------------------------------------------------------------------------------


EXHIBITS

A Form of Compliance Certificate

B Form of Note

C Form of Notice of Borrowing

D Form of Notice of Conversion/Continuation


--------------------------------------------------------------------------------



CREDIT AGREEMENT





 

This CREDIT AGREEMENT (this "Agreement"), dated as of July 31, 2003, is between
PLANTRONICS, INC., a Delaware corporation (the "Company"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the "Bank").



RECITALS



The Company has requested the Bank to extend credit to the Company in the form
of a revolving credit facility with a letter of credit sub-facility to finance
the operations of the Company and its Subsidiaries, to include certain
acquisitions, the repurchase of stock, and capital expenditures, and for other
general corporate purposes.



The Bank has agreed to make available such credit to the Company on the terms
and conditions contained herein.



Accordingly, the parties agree as follows:



ARTICLE 1



DEFINITIONS



1.01 Certain Defined Terms.



As used herein:



"AAA" has the meaning specified in Section 10.15(b).



"Acquired Indebtedness" means Indebtedness of a Person (a) assumed in connection
with an Acquisition from such Person or (b) existing at the time such Person
becomes a Subsidiary of another Person.



"Acquiree" has the meaning specified in Section 8.04(g).



"Acquisition" means any transaction, or any series of related transactions, by
which any Person, in the transaction or as of the most recent transaction in a
series of transactions, directly or indirectly: (a) acquires all or
substantially all of the assets of a Person (other than a Person that is a
Subsidiary of the Company), or of any business or division of a Person (other
than a Person that is a Subsidiary of the Company); (b) acquires in excess of
fifty percent (50%) of the capital stock, partnership interests or equity of any
Person (other than a Person that is a Subsidiary of the Company) or otherwise
causes any such Person to become a Subsidiary of the Company; or (c) merges,
consolidates or otherwise combines with another Person (other than a Person that
is a Subsidiary of the Company), provided that the Company or the Company's
Subsidiary is the surviving entity or the surviving or resulting entity is under
the control of, or under common control with, the Company.



"Adjusted EBITDA" means, for any period, for the Company and its Subsidiaries on
a consolidated basis determined in accordance with GAAP, EBITDA for such period
minus Capital Expenditures incurred during such period.



"Affiliate" means any Person that directly or indirectly controls, or is under
common control with, or is controlled by, another Person. As used in this
definition, "control" (including, with its correlative meanings, "controlled by"
and "under common control with") means the possession, directly or indirectly,
of power to direct or cause the direction of the management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 5% or more of the voting power for the
election of directors or other governing body of a corporation or 5% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person. Notwithstanding the foregoing, with respect to the
Company or any Subsidiary of the Company, the definition of "Affiliate" shall
not include (a) any individual solely by reason of his or her being a director,
officer or employee of (i) the Company or (ii) any of the Company's Subsidiaries
or (b) the Bank.



"Agreement" means this Credit Agreement.



"Applicable Commitment Fee Percentage" means, on any date, fifteen-hundredths of
one percent (0.15%) per annum.



"Applicable Lending Office" means, for each Type of Loan, the "Lending Office"
of the Bank (or of an Affiliate of the Bank) designated for such Type of Loan on
Schedule 10.02 or such other office of the Bank (or of an Affiliate of the Bank)
as the Bank may from time to time specify to the Company as the office for its
Loans of such Type.



"Approved Replacement Director" means: (a) any director of the Company who has
been approved by two-thirds of the Board of Directors of the Company as
constituted at the beginning of any relevant period or by a Permitted Holder; or
(b) any director of the Company who has been approved by two-thirds of those
members of the Board of Directors of the Company, as constituted at the
beginning of any relevant period, entitled pursuant to the Organizational
Documents of the Company to vote for such director, together with any directors
referred to in the preceding clause (a) or previously approved in accordance
with this clause (b) or by a Permitted Holder.



"Asset Sale" means any direct or indirect sale, conveyance, transfer, lease or
other disposition to any Person other than the Company or a Subsidiary of the
Company, in one transaction or a series of related transactions, of: (a) any
Capital Stock of any Subsidiary of the Company; or (b) any other Property of the
Company or any Subsidiary of the Company other than sales of inventory or other
assets in the Ordinary Course of Business and other than isolated transactions
which do not exceed $250,000, individually, or $500,000, in the aggregate. For
purposes hereof, the term "Asset Sale" shall not include the following: (i) any
disposition of the Property of the Company or any Subsidiary of the Company that
is governed under and complies with Section 8.03 or any disposition of
Investments of the type described in Sections 8.04(b), (c), (e), (f) and (k); or
(ii) any issuance by the Company of its Capital Stock.



"Assignee" has the meaning specified in Section 10.08(a).



"Attorney Costs" means all fees and disbursements of any law firm or other
external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.



"Bank" has the meaning specified in the introduction hereto.



"Bankruptcy Code" means the Bankruptcy Reform Act, Title 11 of the United States
Code.



"Bank's Payment Office" means the address of the Bank for payments specified on
Schedule 10.02 or such other address therefor as the Bank may from time to time
specify in accordance with the terms hereof.



"Base LIBOR" has the meaning specified in the definition of "LIBOR" contained
herein.



"Borrowing" means a borrowing hereunder consisting of Loans of the same Type
made to the Company on the same day by the Bank under Article 2, and, other than
in the case of Prime Rate Loans, having the same Interest Period.



"Borrowing Date" means any date on which a Borrowing occurs under Section 2.03.



"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or San Francisco, California are
authorized or required by law to close and, if the applicable Business Day
relates to any LIBOR Loan, means such a day on which dealings are carried on in
the applicable offshore dollar inter-bank market.



"Capital Adequacy Regulation" means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.



"Capital Expenditures" means, for any period, the aggregate expenditures
(whether paid in cash or accrued as a liability, including the aggregate amount
of Capital Lease Obligations incurred during such period, but excluding
capitalized interest and items paid in cash that had been accrued and counted as
"Capital Expenditures" in a prior period) made by the Company or any of its
Subsidiaries to acquire or to construct fixed assets, plant and equipment
(including renewals, improvements and replacements, but excluding repairs in the
ordinary course) during such period, determined in accordance with GAAP.



"Capital Lease Obligations" means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount of such obligations, determined in
accordance with GAAP.



"Capital Stock" means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person's capital stock (including any
partnership interest), whether outstanding on the Closing Date or issued after
the Closing Date, and any and all rights, warrants or options exchangeable for
or convertible into such capital stock.



"Cash Collateralize" means to pledge and deposit with or deliver to the Bank, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Bank. Derivatives of
such term shall have corresponding meaning.



"Cash Equivalents" means:



(a) any evidence of Indebtedness with a maturity of 365 days or less issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof, provided that the full faith and credit of the United
States is pledged in support thereof);



(b) certificates of deposit or acceptances with a maturity of 365 days or less
of any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$100,000,000;



(c) commercial paper with a maturity of 365 days or less issued by a corporation
(other than an Affiliate of the Company or any of its Subsidiaries) organized
under the laws of any State of the United States or the District of Columbia and
rated at least A-1 by Standard & Poor's Corporation or P-1 by Moody's Investors
Services, Inc.;



(d) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States government or issued by any agency thereof and backed by the full faith
and credit of the United States government, in each case maturing within one
year from the date of acquisition, provided that the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depositary Institutions with Securities and Others, as adopted by the
Comptroller of the Currency of the United States;



(e) deposit accounts maintained with financial institutions referred to in the
preceding clause (b); and



(f) investments in mutual funds which invest exclusively in the items described
in the preceding clauses (a) through (e).



"Cash Interest Expense" means, for any period, on a consolidated basis, total
interest expense for the period (including all commissions, discounts, fees and
other charges in connection with standby letters of credit and similar
instruments) for the Company and its Subsidiaries, less non-cash items included
in such interest expense (including any amortization of discount or interest
expense not payable in cash).



"Change of Control" means the occurrence, after the date of this Agreement, of
any of the following: (a) the direct or indirect sale, lease, exchange or other
transfer of all or substantially all of the Property of the Company and its
Subsidiaries, taken as a whole, to any Person or group of Persons acting in
concert as a partnership or other group (a "group of Persons"), other than a
Permitted Holder; (b) the merger or consolidation of the Company with or into
another Person with the effect that a Person or group of Persons (such Person or
group of Persons, the "Acquiring Persons"), other than Permitted Holders, has
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of securities of the surviving Person of such merger or consolidation or
the corporation resulting from such merger or consolidation representing 35% or
more of the combined voting power of the then outstanding securities of such
surviving or resulting Person, as the case may be, ordinarily (and apart from
rights arising under special circumstances) having the right to vote in the
election of directors, provided that such a merger or consolidation shall not be
a "Change of Control" if, after giving effect to such merger or consolidation,
Permitted Holders are then the beneficial owner of securities of such surviving
Person representing combined voting power in excess of the combined voting power
of such securities as to which the Acquiring Persons have become the beneficial
owner; (c) a change to the composition of the Board of Directors of the Company
over a two-year period such that the directors who constituted such Board of
Directors at the beginning of such period, together with all Approved
Replacement Directors elected since the beginning of such period, shall cease to
constitute a majority of the Board of Directors of the Company; and (d) a Person
or group of Persons (such Person or group of Persons, the "Purchasers"), other
than Permitted Holders, shall, as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise, have become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 35% or more of the combined voting power
of the then outstanding securities of the Company ordinarily (and apart from
rights accruing under special circumstances) having the right to vote in the
election of directors, provided that such a change of ownership shall not be a
"Change of Control" if, after giving effect to such change, Permitted Holders
are then the beneficial owner of securities of the Company representing combined
voting power in excess of the combined voting power of such securities as to
which the Purchasers have become the beneficial owner.



"Closing Date" means the date on which all conditions precedent set forth in
Section 5.01 are satisfied, made conditions subsequent or waived by the Bank.



"Code" means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.



"Commitment" has the meaning specified in Section 2.01.



"Compliance Certificate" means a certificate substantially in the form of
Exhibit A executed and delivered on behalf of the Company by a Responsible
Officer.



"Consolidated Current Liabilities" means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the amount of all
liabilities which have been or properly should be classified as current
liabilities in accordance with GAAP.



"Consolidated Fixed Charge Coverage Ratio" means, with respect to the Company
for any period, the ratio of (a) the aggregate amount of EBITDA in such period
for the four full fiscal quarters for which financial information in respect
thereof is available immediately preceding the date of the transaction (the
"Transaction Date") giving rise to the need to calculate the Consolidated Fixed
Charge Coverage Ratio (such four full fiscal quarter period being referred to
herein as the "Four Quarter Period") to (b) the aggregate amount of Consolidated
Fixed Charges for the Four Quarter Period. In addition to and without limitation
of the foregoing, for purposes of this definition, "Adjusted EBITDA" and
"Consolidated Fixed Charges" shall be calculated after giving effect on a pro
forma basis for the period of such calculation to, without duplication, (i) any
incurrences, and permanent repayments out of the proceeds of such incurrences,
of Indebtedness of the Company or any of its Subsidiaries occurring during the
period commencing on the first day of the Four Quarter Period through the
Transaction Date (the "Reference Period"), including the incurrence of the
Indebtedness giving rise to the need to make such calculation, as if such
incurrence or repayment, as the case may be, occurred on the first day of the
Reference Period, but excluding Indebtedness incurred or repaid under any
revolving credit or similar facility pursuant to which amounts incurred may be
repaid and reborrowed for working capital purposes (it being understood that
such incurrences and repayments referred to in this exclusion are included in
the calculation of "Consolidated Fixed Charge Coverage Ratio" on an actual
basis), unless a permanent reduction in the commitments is effected by such
repayment and (ii) any Asset Sales or Acquisitions (including any Acquisition
giving rise to the need to make such calculation as a result of the Company or
one of its Subsidiaries (including any Person who becomes a Subsidiary as a
result of the Acquisition) incurring, assuming or otherwise being liable for
Acquired Indebtedness) occurring during the Reference Period, as if such Asset
Sale or Acquisition occurred on the first day of the Reference Period. Without
limiting the generality of the foregoing, in calculating "Consolidated Interest
Expense" and "Consolidated Fixed Charges" for purposes of determining the
denominator (but not the numerator) of "Consolidated Fixed Charge Coverage
Ratio," (A) interest on outstanding Indebtedness determined on a fluctuating
basis as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the Transaction Date; (B)
if interest on any Indebtedness actually incurred on the Transaction Date may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency inter-bank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Reference Period; and (C) notwithstanding the immediately
preceding clauses (A) and (B), interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by Swap Agreements,
shall be deemed to have accrued at the rate per annum resulting after giving
effect to such agreements. If the Company or any of its Subsidiaries directly or
indirectly enters into a Guaranty Obligation with respect to Indebtedness of a
third Person (other than Indebtedness of a consolidated Subsidiary of such
Person or, with respect to a consolidated Subsidiary of the Company, other than
Indebtedness of the Company), the immediately preceding clause shall give effect
to the incurrence of such Guaranty Obligation as if such Person or such
Subsidiary had directly incurred or otherwise assumed such Guaranty Obligation.



"Consolidated Fixed Charges" means, with respect to the Company for any period,
the amounts for such period of (a) Consolidated Interest Expense and (b) the
aggregate amount of dividends and other distributions paid or accrued during
such period in respect of Disqualified Capital Stock of the Company and its
Subsidiaries on a consolidated basis; provided that, if, during such period, the
Company or any of its consolidated Subsidiaries shall have made any Asset Sales
or Acquisitions, "Consolidated Fixed Charges" for the Company and its
consolidated Subsidiaries for such period shall be adjusted to give pro forma
effect to the Consolidated Fixed Charges directly attributable to the Properties
which are the subject of such Asset Sales or Acquisitions during such period.



"Consolidated Interest Expense" means, with respect to the Company for any
period, without duplication, the sum of (a) the interest expense of such the
Company and its Subsidiaries for such period on a consolidated basis determined
in accordance with GAAP, including (i) any amortization of debt discount, (ii)
the net cost of obligations under any Swap Agreements (including any
amortization of discounts), (iii) the interest portion of any deferred payment
obligation, (iv) all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers' acceptance financing and (v) all
accrued interest, (b) the interest component of Capitalized Lease Obligations
paid, accrued or scheduled to be paid or accrued by the Company and its
Subsidiaries during such period on a consolidated basis determined in accordance
with GAAP and (c) one-third of the amount of all lease payments (other than
Capitalized Lease Obligations) paid, accrued or scheduled to be paid or accrued
by the Company and its Subsidiaries during such period on a consolidated basis
determined in accordance with GAAP.



"Contingent Obligation" means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each of the foregoing, a "Guaranty Obligation"); (b) with respect to
any Surety Instrument issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; (c) to
purchase any materials, supplies or other property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
property, or for such services, shall be made regardless of whether delivery of
such materials, supplies or other property is ever made or tendered, or such
services are ever performed or tendered, or (d) in respect of any Swap Contract.
The amount of any Contingent Obligation shall, in the case of Guaranty
Obligations, be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations other than in
respect of Swap Contracts, shall be equal to the maximum reasonably anticipated
liability in respect thereof and, in the case of Contingent Obligations in
respect of Swap Contracts, shall be equal to the Swap Termination Value.



"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.



"Conversion/Continuation Date" means any date on which, under Section 2.04, the
Company does either or both of the following: (a) converts Loans of one Type to
another Type, or (b) continues as Loans of the same Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.



"Credit Documents" means this Agreement, any Note, the L/C Related Documents and
all other documents delivered to the Bank in connection herewith.



"Credit Extension" means the following: (a) the making of any Loans or L/C
Advances hereunder; and (b) the Issuance of any Letters of Credit hereunder.



"Default" means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.



"Dispute" has the meaning specified in Section 10.15.



"Disqualified Capital Stock" means, with respect to any Person, any Capital
Stock which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is exchangeable for Indebtedness, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
Revolving Termination Date.



"Dollars," "dollars" and "$" each mean lawful money of the United States.



"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States or any State thereof.



"EBITDA" means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum of: (a) the net
income (or net loss) for such period; plus (b) all amounts treated as expenses
for such period for depreciation and interest and the amortization of
intangibles of any kind, but in each case only to the extent included in the
determination of such net income (or net loss); plus all accrued taxes for such
period on or measured by income, but in each case only to the extent included in
the determination of such net income (or net loss); plus (d) all non-cash
expenses or charges for management stock compensation for such period, but in
each case only to the extent included in the determination of such net income
(or net loss); provided that net income (or net loss) shall be computed for all
of the foregoing purposes without giving effect to extraordinary gains or
extraordinary losses.



"Effective Amount" means: (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments occurring on such date; and (b) with
respect to any outstanding L/C Obligations on any date, the amount of such
L/C Obligations on such date after giving effect to any Issuances of Letters of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.



"Eligible Assignee" means any of the following: (a) a commercial bank organized
under the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $100,000,000; (b) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the "OECD"), or a political subdivision of
any such country, and having a combined capital and surplus of at least
$100,000,000, provided that such bank is acting through a branch or agency
located in the United States; (c) the central bank of any country which is a
member of the OECD, provided that such bank is acting through a branch or agency
located in the United States; (d) any (i) a finance company, savings and loan
association or other financial institution, mutual fund or other fund (whether a
corporation, partnership, trust or other entity), or (ii) insurance company
engaged in the business of writing insurance that, in either case, (A) is
organized under the laws of the United States (or any state thereof or the
District of Columbia), (B) is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and having
total assets of $500,000,000 or more, and (C) is operationally and procedurally
able to meet the obligations of the Bank hereunder to the same degree as a
commercial bank that would be an Eligible Assignee, as determined by the Bank;
and (e) a Person that is primarily engaged in the business of commercial banking
and that is (i) a Subsidiary of the Bank, (ii) a Subsidiary of a Person of which
the Bank is a Subsidiary or (iii) a Person of which the Bank is a Subsidiary.



"Environmental Claims" means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility of any
of the Company or any of its Subsidiaries for violation of any Environmental
Law, or for release or injury to the environment.



"Environmental Laws" means all federal, state, local or foreign laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters.



"ERISA" means the Employee Retirement Income Security Act of 1974 and
regulations promulgated thereunder.



"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of subsection 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).



"ERISA Event" means any of the following: (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal by the Company or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.



"Eurocurrency Liabilities" has the meaning specified in Regulation D (as
amended) of the FRB.



"Event of Default" has the meaning specified in Section 9.01.



"Exchange Act" means the Securities Exchange Act of 1934 and all regulations
promulgated thereunder.



"Fair Market Value" means, with respect to any Property, the price which could
be negotiated in an arm's-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of whom is under undue pressure or
compulsion to complete the transaction. Fair Market Value shall be determined by
the Company acting in good faith; provided that, in the case of any transaction
in excess of $500,000, Fair Market Value shall be determined by the Board of
Directors of the Company acting in good faith and shall be evidenced by a
certified copy of a resolution of such Board of Directors delivered to the Bank.



"FDIC" means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.



"Foreign Subsidiary" means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.



"FRB" means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.



"Further Taxes" means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including
net income taxes and franchise taxes), and all liabilities with respect thereto,
imposed by any jurisdiction on account of amounts payable or paid pursuant to
Section 4.01.



"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances and consistently applied.



"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.



"Guaranty Obligation" has the meaning specified in the definition of "Contingent
Obligation" contained herein.



"Honor Date" has the meaning specified in Section 3.03(c).



"Indebtedness" of any Person means (without duplication): (a) all indebtedness
of such Person for borrowed money; (b) all obligations of such Person issued,
undertaken or assumed as the deferred purchase price of property or services;
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments issued by such Person, including obligations so evidenced
incurred in connection with the acquisition of Property or businesses; (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to Property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such Property); (f) all Capital Lease Obligations of
such Person; (g) all Contingent Obligations referred to in clause (d) of the
definition of "Contingent Obligations" contained herein; (h) all indebtedness
referred to in the immediately preceding clauses (a) through (g) secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person (but only to the extent of the lesser
of such indebtedness or the fair market value of the Property subject to such
Lien, where such Lien secured another Person's indebtedness), even though such
Person has not assumed or become liable for the payment of such Indebtedness;
(i) all Guaranty Obligations of such Person in respect of the indebtedness or
other obligations of others of the kinds referred to in the immediately
preceding clauses (a) through (g); and (j) all other Contingent Obligations;
provided that, with respect to any Person, "Indebtedness" shall not include
trade payables and accrued expenses (including those between the Company and its
Subsidiaries), in each case arising in the Ordinary Course of Business; provided
further that, for all purposes of this Agreement, "Indebtedness" of any Person
shall include all recourse obligations or indebtedness of any partnership or
joint venture or limited liability company in which such Person is a general
partner or a joint venturer or a member.



"Indemnified Liabilities" has the meaning specified in Section 10.05(a).



"Indemnified Person" has the meaning specified in Section 10.05(a).



"Independent Auditor" has the meaning specified in Section 7.01(a).



"Insolvency Proceeding" means, with respect to any Person: (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors; or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either event undertaken under
United States federal, state or foreign law, including the Bankruptcy Code.



"Interest Coverage Ratio" means, as of any date of determination, in respect of
the Company and its Subsidiaries on a consolidated basis, (a) Adjusted EBITDA
divided by (b) Cash Interest Expense, such amounts being calculated on a rolling
four-quarter basis (all through the then-most recent quarter end for which the
Company has delivered to the Bank a Compliance Certificate).



"Interest Payment Date" means, as to any Loan other than a Prime Rate Loan, the
last day of each Interest Period applicable to such Loan and, as to any Prime
Rate Loan, the last Business Day of each calendar month and each date such Loan
is converted into another Type of Loan; provided that, if any Interest Period
for a LIBOR Loan exceeds one month, then each day during such Interest Period
which is a monthly anniversary of the beginning of such Interest Period shall
also be an Interest Payment Date.



"Interest Period" means, as to any LIBOR Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which a
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three or six months thereafter as selected by the Company in its Notice of
Borrowing or Notice of Conversion/Continuation; provided that:



(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Loan, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day;



(b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and



(c) no Interest Period shall extend beyond the date set forth in clause (a) of
the definition of "Revolving Termination Date" contained herein.



"Investments" has the meaning specified in Section 8.04.



"IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

"Issuance Date" has the meaning specified in Section 3.01(a).



"Issue" means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms "Issued," "Issuing" and "Issuance" have corresponding meanings.



"Joint Venture" means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Company or any of its Subsidiaries with another Person
in order to conduct a common venture or enterprise with such Person.



"L/C Advance" means an extension of credit resulting from a drawing under any
Letter of Credit which is not reimbursed on the date of such drawing nor
converted into a Loan.



"L/C Amendment Application" means an application form for amendment of
outstanding standby or commercial documentary letters of credit as shall at any
time be in use at the Bank, as the Bank shall request.



"L/C Application" means an application form for issuances of standby or
commercial documentary letters of credit as shall at any time be in use at the
Bank, as the Bank shall request.



"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which is not reimbursed on the date when made nor converted
into a Borrowing under Section 3.03(c).



"L/C Commitment" means the obligation of the Bank to issue Letters of Credit
pursuant to Article 3 and to make L/C Advances, in an aggregate amount not to
exceed on any date the amount equal to $10,000,000 less the Effective Amount of
all L/C Obligations outstanding on such date. The L/C Commitment is a part of
the Commitment, rather than a separate, independent commitment.



"L/C Obligations" means at any time the sum of: (a) the aggregate undrawn amount
of all Letters of Credit then outstanding; plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding
L/C Borrowings.



"L/C-Related Documents" means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other documents relating to any Letter of
Credit, including any of the Bank's standard form documents for letter of credit
issuances.



"Lending Office" means the office or offices of the Bank specified on Schedule
10.02, or such other office or offices as the Bank may from time to time notify
the Company.



"Letters of Credit" means all letters of credit (whether standby letters of
credit or commercial letters of credit) Issued by the Bank pursuant to Article
3.



"LIBOR" means, for any Interest Period, with respect to LIBOR Loans comprising
part of the same Borrowing, the rate of interest per annum (rounded upward to
the nearest 1/16th of 1%) determined by the Bank as follows:



LIBOR = BASE LIBOR____________

1.00 - LIBOR Reserve Percentage

Where,



"Base LIBOR" means the rate per annum for United States dollar deposits quoted
by the Bank as the Inter-Bank Market Offered Rate, with the understanding that
such rate is quoted by the Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of an Interest
Period for delivery of funds on such date for a period of time approximately
equal to the number of days in such Interest Period and in an amount
approximately equal to the principal amount to which such Interest Period
applies. The understands and agrees that the Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as the Bank in its sole discretion deems appropriate,
including the rate offered for U.S. dollar deposits on the London Inter-Bank
Market.



"LIBOR Reserve Percentage" means the reserve percentage prescribed by the FRB
for Eurocurrency Liabilities, adjusted by the Bank for expected changes in such
reserve percentage during the applicable Interest Period.



The LIBOR shall be adjusted automatically as to all LIBOR Loans then outstanding
as of the effective date of any change in the LIBOR Reserve Percentage.



"LIBOR Loan" means a Loan that bears interest based on the LIBOR.



"Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under an operating lease.



"Loan" means an extension of credit made (or deemed made) by the Bank to the
Company under Article 2, which extension of credit may be a Prime Rate Loan or a
LIBOR Loan (each, a "Type" of Loan).



"Margin Stock" means "margin stock" as such term is defined in Regulation U of
the FRB.



"Material Adverse Effect" means any of the following: (a) a material adverse
change in, or a material adverse effect upon, the operations, business,
properties or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Company to perform its payment obligations under any of the Credit Documents; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of any Credit Document.



"Material Subsidiary" means, with respect to any Person, a Subsidiary of such
Person that would, on a pro forma basis after giving effect to any Transfer
permitted hereunder, constitute a "significant subsidiary" as such term is
defined under Rule 1.02(v) of Regulation S-X of the SEC.



"Multiemployer Plan" means a "multiple employer plan" or a "multiemployer plan,"
within the meaning of Sections 4064(a) and 4001(a)(3) of ERISA, to which the
Company or any ERISA Affiliate makes, is making, or is obligated to make
contributions or, during the preceding three calendar years, has made, or been
obligated to make, contributions.



"Net Funded Debt" means, as of any date of determination, (a) Indebtedness
(other than the types described in clause (i) of the definition thereof) and,
without duplication, all Guaranty Obligations with respect to any such
Indebtedness of another Person less (b) cash and Cash Equivalents, to the extent
not subject to any Lien, and to the extent exceeding in aggregate the amount of
$5,000,000, in each case determined on a consolidated basis for the Company and
its Subsidiaries in accordance with GAAP.



"Net Funded Debt to EBITDA Ratio" means, as of any date of determination, the
ratio of Net Funded Debt to EBITDA, calculated on a rolling four-quarter basis
(through the then-most recent quarter end for which the Company has delivered to
the Bank a Compliance Certificate).



"Net Proceeds" means, in the case of any sale, lease, conveyance or other
disposition of Property (including a sale/leaseback), the gross consideration
received in cash, checks or other cash equivalent financial instruments
(including Cash Equivalents) as and when received by the Person making the
disposition from such disposition (other than liabilities assumed directly or
indirectly by the buyer), less: (a) the amount of actual liabilities for taxes
reasonably anticipated by the Company to be attributable to such disposition;
(b) the amount of any reserves against any liabilities associated with such
disposition required to be retained by the Person making such disposition after
the disposition in conformity with GAAP (but only for the period required to be
retained as a reserve); (c) the amount of Indebtedness required to be repaid or
defeased under the terms thereof or under the terms of the disposition in
connection with the disposition; and (d) the amount of fees and commissions
payable to Persons other than the Person making the disposition and other costs
and expenses related to the disposition that are to be paid in cash, in each
case only to the extent customarily borne by a seller in an arm's-length
transaction; provided that gross consideration shall not include the amount of
intercompany indebtedness forgiven in connection with the disposition.



"Note" means a promissory note executed by the Company in favor of the Bank
pursuant to Section 2.02(b), in substantially the form of Exhibit B.



"Notice of Borrowing" means a notice in substantially the form of Exhibit C.



"Notice of Conversion/Continuation" means a notice in substantially the form of
Exhibit D.



"Obligations" means all advances, debts, liabilities, obligations, covenants and
duties and other Indebtedness arising under any Credit Document (including all
Loans and L/C Borrowings and any obligation to Cash Collateralize) owing by the
Company to the Bank or any Indemnified Person, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.



"OECD" has the meaning specified in the definition of "Eligible Assignee"
contained herein.



"Ordinary Course of Business" means, in respect of any transaction involving any
Person, the ordinary course of such Person's business, as undertaken by such
Person in good faith and, with respect to the Company and any Subsidiary of the
Company, not for the specific purpose of evading any covenant or restriction
contained in any Credit Document.



"Organization Documents" means: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; (b) for any
partnership, the partnership agreement, any other agreements or instruments
relating to the rights or the partners of such partnership or limiting or
authorizing the activities of such partnership, and all applicable resolutions
of such partnership; and (c) for any limited liability company, the articles or
certificate of formation, the operating agreement, any other agreements or
instruments relating to the rights or the members of such limited liability
company or authorizing the activities of such limited liability company, and all
applicable resolutions of such limited liability company.



"Other Taxes" means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Credit Documents.



"Participant" has the meaning specified in Section 10.08(b).



"PBGC" means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.



"PBV" means Plantronics B.V., a Netherlands corporation, and a Wholly Owned
Subsidiary of the Company.



"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.



"Permitted Holders" means Citicorp Venture Capital Ltd. and its Affiliates.



"Permitted Liens" has the meaning specified in Section 8.01.



"Permitted Swap Obligations" means all obligations (contingent or otherwise) of
the Company or any of its Subsidiaries existing or arising under Swap Contracts,
provided that each of the following criteria is satisfied: (a) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by such Person, or changes
in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder, and not for
purposes of speculation or taking a "market view"; and (b) such Swap Contracts
do not contain (i) any provision (a "walk-away" provision) exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party, or (ii) any provision creating or
permitting the declaration of an event of default, termination event or similar
event upon the occurrence of an Event of Default hereunder (other than an Event
of Default under Section 9.01(a)).



"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.



"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company sponsors or maintains or to which the Company makes, is
making, or is obligated to make contributions and includes any Pension Plan.



"Plantronics Germany" means Plantronics Gmbh, a German Corporation, and a Wholly
Owned Subsidiary of the Company.



"Plantronics UK" means Plantronics Limited, a United Kingdom corporation, and a
Wholly Owned Subsidiary of the Company.



"Prime Rate" means at any time the rate of interest most recently announced
within the Bank at its principal office as its "Prime Rate," with the
understanding that the Bank's "Prime Rate" is one of the Bank's base rates and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto, and is evidenced by the recording thereof
after its announcement in such internal publication or publications as the Bank
may designate. Any change in the Bank's "Prime Rate" as announced by the Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.



"Prime Rate Loan" means a Loan or an L/C Advance that bears interest based on
the Prime Rate.



"Property" means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.



"Purchase Money Indebtedness" means any Indebtedness incurred in the Ordinary
Course of Business by a Person to finance the cost (including the cost of
construction) of an item of Property, the principal amount of which Indebtedness
does not exceed the sum of (i) 100% of such cost and (ii) reasonable fees and
expenses of such Person incurred in connection therewith.



"Quick Ratio" means, as of any date of determination for any period, the ratio
of (a) the sum of all cash, marketable securities and trade accounts receivable
of the Company and its Subsidiaries on such date of determination (the foregoing
determined on a consolidated basis in accordance with GAAP) to (b) Consolidated
Current Liabilities including without limitation the outstanding principal
balance of Loans irrespective of the maturity date(s) thereof.



"Reportable Event" means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.



"Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.



"Responsible Officer" means the chief executive officer, the president, or the
chief financial officer (or, if at the relevant time there is no chief financial
officer, the General Counsel and Secretary) of the Company, or any other officer
having substantially the same authority and responsibility or, with respect to
compliance with financial covenants, the chief financial officer (or, if at the
relevant time there is no chief financial officer, the General Counsel and
Secretary) or the treasurer of the Company, or any other officer having
substantially the same authority and responsibility.



"Revolving Termination Date" means the earlier to occur of: (a) July 31, 2005;
and (b) the date on which the Commitment terminates in accordance with the
provisions of this Agreement.



"Santa Cruz Property" means those certain three buildings containing an
aggregate of approximately 160,000 square feet owned by the Company and located
in Santa Cruz, California.



"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



"Solvent" means, as to any Person at any time, that: (a) the fair value of the
Property of such Person is greater than the amount of such Person's liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the Property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its Property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; and (d) such
Person is not engaged in business or a transaction for which such Person's
property would constitute unreasonably small capital.



"Subordinated Indebtedness" means any Indebtedness of the Company which is by
its terms subordinated in any manner in right of payment of the Obligations.



"Subsidiary" of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a "Subsidiary" refer to a Subsidiary of the Company.



"Surety Instruments" means all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.



"Swap Contract" means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swap
option, currency option or any other, similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any master agreement relating to
or governing any or all of the foregoing.



"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Bank).



"Taxes" means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of the Bank, taxes imposed on or
measured by its net income or gross receipts by the jurisdiction (or any
political subdivision thereof) under the laws of which the Bank is organized or
maintains a lending office.



"Transfers" has the meaning specified in Section 8.02.



"Type" has the meaning specified in the definition of "Loan" contained herein.



"UCC" means the Uniform Commercial Code as in effect in the State of California.



"Unfunded Pension Liability" means the excess of a Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan's
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.



"United States" and "U.S." each means the United States of America.



"Wholly Owned Domestic Subsidiary" means a Domestic Subsidiary that is a Wholly
Owned Subsidiary.



"Wholly Owned Subsidiary" means, with respect to any Person, any entity of which
(other than directors' qualifying shares required by law) 100% of the Capital
Stock of each class having ordinary voting power, and 100% of the Capital Stock
of every other class, in each case, at the time as of which any determination is
being made, is owned, beneficially and of record, by such Person or by one or
more of such Person's other Wholly Owned Subsidiaries, or both.



1.02 Other Interpretive Provisions.



The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.



The words "hereof," "herein," "hereunder" and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.



The term "documents" includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced; and the
term "including" is not limiting and means "including without limitation."



In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including"; the words "to" and "until"
each mean "to but excluding," and the word "through" means "to and including."



Unless otherwise expressly provided herein: (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Credit Document; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.



The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.



This Agreement and other Credit Documents may use several different limitations,
tests or measurements to regulate the same or similar matters. All such
limitations, tests and measurements are cumulative and shall each be performed
in accordance with their terms. Unless otherwise expressly provided, any
reference to any action of the Bank by way of agreement, consent, approval or
waiver shall be deemed modified by the phrase "in its sole discretion."



This Agreement and the other Credit Documents are the result of negotiations
among and have been reviewed by counsel to the Company and the Bank, and are the
products of all parties. Accordingly, they shall not be construed against the
Bank merely because of the Bank's involvement in their preparation.



1.03 Accounting Principles.



Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made or determined, in accordance with
GAAP consistently applied.



References herein to "fiscal year" and "fiscal quarter" refer to such fiscal
periods of the Company.



 

ARTICLE 2



THE CREDIT



2.01 The Revolving Credit.



The Bank agrees, on the terms and conditions set forth herein, to make loans to
the Company from time to time on any Business Day during the period from the
Closing Date to the Revolving Termination Date in an aggregate amount not to
exceed at any time outstanding the principal amount of Seventy-Five Million
Dollars ($75,000,000) (such amount, as the same may be reduced under
Section 2.05 or as a result of one or more assignments under Section 10.08, the
Bank's "Commitment"); provided that, after giving effect to any Credit
Extension, the Effective Amount of all outstanding Loans and L/C Obligations
together shall not at any time exceed the Commitment. Within the limits of the
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01, prepay under Section 2.06 and reborrow under
this Section 2.01.



2.02 Loan Accounts; Notes.



The Loans made, and the Letters of Credit Issued, by the Bank shall be evidenced
by one or more accounts or records maintained by the Bank in the Ordinary Course
of Business. The accounts or records maintained by the Bank shall be prima facie
evidence of the amount of the Loans made by the Bank to the Company and the
Letters of Credit Issued for the account of the Company, and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Company hereunder to
pay any amount owing with respect to the Loans or any Letters of Credit.



Upon the request of the Bank, the Loans made by the Bank may be evidenced by one
or more Notes, instead of or in addition to loan accounts. The Bank shall
endorse on the schedules annexed to its Note(s) the date, amount and maturity of
each Loan made by it and the amount of each payment of principal made by the
Company with respect thereto. The Company hereby irrevocably authorizes the Bank
to endorse its Note(s) and acknowledges and agrees that the Bank's record shall
be prima facie evidence of the amounts so stated; provided that the failure of
the Bank to make, or an error in making, a notation thereon with respect to any
Loan shall not limit or otherwise affect the obligations of the Company
hereunder or under any such Note to the Bank.



2.03 Procedure for Borrowing.



Each Borrowing shall be made upon the Company's irrevocable written notice
delivered to the Bank in the form of a Notice of Borrowing (which notice must be
received by the Bank prior to noon (San Francisco time) (i) three Business Days
prior to the requested Borrowing Date, in the case of LIBOR Loans; and (ii) on
the requested Borrowing Date, in the case of Prime Rate Loans, specifying:



(A) the amount of the Borrowing, which shall be in an aggregate minimum amount
of $500,000, in the case of LIBOR Loans, or $100,000, in the case of Prime Rate
Loans (provided that, if there shall have been a partial assignment to an
Assignee pursuant to Section 10.08, the minimum principal amount for any Prime
Rate Loan shall be $500,000) or any multiple of $100,000 in excess thereof;



(B) the requested Borrowing Date, which shall be a Business Day;



(C) the Type of Loans comprising the Borrowing; and



(D) with respect to LIBOR Loans, the duration of the Interest Period applicable
to such Loans included in such notice. If the Notice of Borrowing fails to
specify the duration of the Interest Period for any Borrowing comprised of LIBOR
Loans, such Interest Period shall be three months.

.



The Bank will make the amount of each Borrowing available to the Company at the
Bank's Payment Office by 2:00 p.m. (San Francisco time) on the Borrowing Date
requested by the Company by crediting the account of the Company on the books of
the Bank or, if requested by the Company, by wire transfer in accordance with
written instructions provided to the Bank by the Company, less customary fees
for such wire transfer.



Unless the Bank otherwise consents, after giving effect to any Borrowing, there
may not be more than five (5) different Interest Periods in effect.



2.04 Conversion and Continuation Elections.



The Company may, upon irrevocable written notice to the Bank in accordance with
Section 2.04(b):



elect to convert, as of any Business Day, any Prime Rate Loans (or any part
thereof in an amount not less than $500,000 or that is in an integral multiple
of $100,000 in excess thereof) into LIBOR Loans;



elect to convert, as of the last day of the applicable Interest Period, any
LIBOR Loans expiring on such day (or any part thereof in an amount not less than
$100,000, or that is in an integral multiple of $100,000 in excess thereof) into
Prime Rate Loans; provided that, if there shall have been a partial assignment
to an Assignee pursuant to Section 10.08, the minimum principal amount which may
be converted into Prime Rate Loans shall be $500,000 or any integral multiple of
$100,000 in excess thereof; or



elect to continue, as of the last day of the applicable Interest Period, any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an amount not less than $500,000, or that is in an integral multiple of $100,000
in excess thereof);

provided

that, if at any time the aggregate amount of LIBOR Loans in respect of any
Borrowing is reduced, by payment, prepayment, or conversion of part thereof (but
not by partial assignment to an Assignee pursuant to Section 10.08), to be less
than $500,000, such LIBOR Loans shall automatically convert into Prime Rate
Loans, and on and after such date the right of the Company to continue such
Loans as, and convert such Loans into, LIBOR Loans shall terminate.



The Company shall deliver a Notice of Conversion/Continuation for receipt by the
Bank not later than noon (San Francisco time) at least (i) three Business Days
in advance of the Conversion/Continuation Date, if the Loans are to be converted
into or continued as LIBOR Loans; and (ii) on the Conversion/Continuation Date,
if the Loans are to be converted into Prime Rate Loans, specifying:



(A) the proposed Conversion/Continuation Date;



(B) the aggregate amount of Loans to be converted or continued;



(C) the Type of Loans resulting from the proposed conversion or continuation;
and



(D) other than in the case of conversions into Prime Rate Loans, the duration of
the requested Interest Period.



If, upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, as the case may be, or if any Default or Event of Default then
exists, then the Company shall be deemed to have elected to convert such LIBOR
Loans into Prime Rate Loans effective as of the expiration date of such Interest
Period, and all conditions to such conversion shall be deemed to have been
satisfied.



Unless the Bank otherwise consent, during the existence of a Default or Event of
Default, the Company may not elect to have a Loan converted into or continued as
a LIBOR Loan.



Unless the Bank otherwise consents, after giving effect to any conversion or
continuation of Loans, there may not be more than five (5) different Interest
Periods in effect.



2.05 Voluntary Termination or Reduction of the Commitment.



The Company may, upon five Business Days prior notice to the Bank, terminate the
Commitment, or permanently reduce the Commitment by an aggregate minimum amount
of $1,000,000 or any multiple of $100,000 in excess thereof (or of the balance
of the Commitment, if less); unless, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the then Effective
Amount of the Loans and the L/C Obligations would exceed the Commitment then in
effect. Once reduced in accordance with this Section 2.05, the Commitment (and,
to the extent reduced in accordance with the provisions hereof, the L/C
Commitment) may not be increased. All accrued commitment fees to the effective
date of any reduction or termination of the Commitment shall be paid on the
effective date of such reduction or termination. Any notice of a reduction of
the Commitment shall specify to what extent if any to which to such reduction
shall be applied to reduce the L/C Commitment. Any termination of the entire
Commitment shall also terminate the entire L/C Commitment.



2.06 Optional Prepayments.



Subject to Section 4.04, the Company may, at any time or from time to time, upon
irrevocable notice received by the Bank, in the case of LIBOR Loans, not less
than three Business Days prior to the requested prepayment date, and, in the
case of Prime Rate Loans, on the Business Day prior to the requested prepayment
date, prepay the Loans, in whole or in part, in minimum amounts of (a) $100,000
or any multiple of $100,000 in excess thereof in the case of Prime Rate Loans
and (b) $500,000 or any multiple of $100,000 in excess thereof in the case of
LIBOR Loans. Such notice of prepayment shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. If any such notice is given
by the Company, then the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to each such date on the amount prepaid
and any amounts required pursuant to Section 4.04.



2.07 Cash Collateralization; Mandatory Prepayments.



Subject to Section 4.04, if, on any date, the Effective Amount of all Loans and
L/C Obligations together exceeds the Commitment, then the Company shall
immediately, and without notice or demand, prepay the outstanding principal
amount of the Loans or repay all unreimbursed drawings under all Letters of
Credit (including L/C Borrowings) in an amount equal to such excess.



No later than forty-five days after the Bank has received notice of a Change of
Control pursuant to Section 7.03 (or upon and at any time after the occurrence
of any Change of Control if the Company is in default of its obligation to
deliver such a notice), the Bank may by notice to such effect to the Company:
(i) declare the Commitment to be terminated, whereupon the Commitment shall
automatically terminate; and (ii) declare an amount equal to the maximum
aggregate amount that is or at any time thereafter may become available for
drawing under any outstanding Letters of Credit (whether or not any beneficiary
shall have presented, or shall be entitled at such time to present, the drafts
or other documents required to draw under such Letters of Credit) to be
immediately due and payable, or demand that the Company Cash Collateralize the
L/C Obligations to the extent of outstanding and wholly or partially undrawn
Letters of Credit, whereupon the Company shall so Cash Collateralize the L/C
Obligations; and declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable
without presentment, demand or protest, all of which are hereby expressly waived
by the Company.



Any prepayments pursuant to this Section 2.07 shall be applied first to any
Prime Rate Loans then outstanding and then to outstanding LIBOR Loans with the
shortest Interest Periods then remaining. All payments of Loans and L/C
Borrowings pursuant to this Section 2.07 shall be made together with interest
accrued to the date of such payment on the principal amount repaid, together
with any amounts payable under Section 4.04; provided that, if any such
prepayment would cause the Company to incur Obligations pursuant to Section 4.04
with respect to LIBOR Loans, the Company may Cash Collateralize such LIBOR Loans
until the last day of the Interest Period related thereto, at which time such
Cash Collateral shall be applied by the Bank to repay such Loans.



2.08 Repayment.



The Company shall repay the Bank on the Revolving Termination Date the aggregate
principal amount of all Loans outstanding on such date.



2.09 Interest.



Subject to the Company's right to convert to other Types of Loans under Section
2.04): (i) each Prime Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable Borrowing Date at a rate per annum equal to
the Prime Rate minus one percent (1.00%) per annum; and (ii) each LIBOR Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing Date at a rate per annum equal to LIBOR plus seven-eighths
of one percent (0.875%) per annum.



Interest on each Loan shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any prepayment of Loans under
Section 2.06 or 2.07 for the portion of the Loans so prepaid and upon payment
(including prepayment) in full thereof and, during the existence of any Event of
Default, interest shall be paid on demand of the Bank.



Notwithstanding subsection (a) of this Section, while any Event of Default
exists or after acceleration, the Company shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Obligations, at a rate per annum which is
determined by adding two percent (2.00%) per annum to the rate otherwise then in
effect for such Loans and, in the case of Obligations not Loans, at a rate per
annum equal to the Prime Rate plus one percent (1.00%) per annum; provided that,
on and after the expiration of any Interest Period applicable to any LIBOR Loan
outstanding on the date of occurrence of such Event of Default or acceleration,
the principal amount of such Loan shall, during the continuation of such Event
of Default or after acceleration, bear interest at a rate per annum equal to the
Prime Rate plus one percent (1.00%) per annum. All such interest shall be
payable upon demand.

Notwithstanding anything to the contrary contained herein, the obligations of
the Company to the Bank hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Bank would be contrary to the provisions of any
law applicable to the Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by the Bank, and, in such event,
the Company shall pay the Bank interest at the highest rate permitted by
applicable law.



2.10 Commitment Fee.



The Company shall pay to the Bank a commitment fee on the average daily unused
portion of the Commitment, computed on a monthly basis in arrears on the last
Business Day of each calendar month based upon the daily utilization for that
month as calculated by the Bank, equal to such unused portion as so calculated
multiplied by the Applicable Commitment Fee Percentage for such period. Such
commitment fee shall accrue from the Closing Date to the Revolving Termination
Date and shall be due and payable monthly in arrears on the last Business Day of
each month commencing on August 31, 2003 through the Revolving Termination Date,
with the final payment to be made on the Revolving Termination Date; provided
that, in connection with any reduction or termination of the Commitment
hereunder, the accrued commitment fee calculated for the period ending on such
date shall also be paid on the date of such reduction or termination, with the
following monthly payment being calculated on the basis of the period from such
reduction or termination date to such monthly payment date. The commitment fees
provided in this Section shall accrue at all times after the Closing Date,
including at any time during which one or more conditions in Article 5 are not
met, and are non-refundable.



2.11 Computation of Fees and Interest.



All computations of interest for Prime Rate Loans shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360 day
year and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.



Each determination of an interest rate by the Bank shall be conclusive and
binding on the Company in the absence of manifest error.



2.12 Payments by the Company.



All payments to be made by the Company shall be made without set-off, recoupment
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Company shall be made to the Bank at the Bank's Payment Office, and shall be
made in dollars and in immediately available funds, no later than 11:00 a.m.
(San Francisco time) on the date specified herein. Any payment received by the
Bank later than 11:00 a.m. (San Francisco time) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue.



Subject to the provisions set forth in the definition of "Interest Period"
contained herein, whenever any payment is due on a day other than a Business
Day, such payment shall be made on the following Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.



 

ARTICLE 3



THE LETTERS OF CREDIT



3.01 The Letter of Credit Subfacility.



On the terms and conditions set forth herein and from time to time on any
Business Day during the period from the Closing Date to the Revolving
Termination Date, the Bank agrees (i) to issue Letters of Credit for the account
of the Company, and to amend or renew Letters of Credit previously issued by it,
in accordance with Sections 3.02(c) and 3.02(d) in an aggregate amount not to
exceed the L/C Commitment, and (ii) to honor drafts under the Letters of Credit;
provided that the Bank shall not be obligated to Issue any Letter of Credit if,
as of the date of and after giving effect to the Issuance of such Letter of
Credit (the "Issuance Date"), (A) the Effective Amount of all L/C Obligations
exceeds (or would exceed) the L/C Commitment or (B) the Effective Amount of all
L/C Obligations and Loans together exceeds (or would exceed) the Commitment.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company's ability to obtain Letters of Credit shall be fully
revolving, and, accordingly, the Company may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit which have expired or
which have been drawn upon and reimbursed.



The Bank is under no obligation to Issue any Letter of Credit if:



(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Bank from Issuing such
Letter of Credit, or any Requirement of Law applicable to the Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Bank shall prohibit, or
request that the Bank refrain from, the Issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Bank any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Bank in good
faith deems material to it;



(ii) the Bank has received written notice from the Company, on or prior to the
Business Day prior to the requested date of Issuance of such Letter of Credit,
that one or more of the applicable conditions contained in Article 5 is not then
satisfied;



(iii) the expiry date of any requested Letter of Credit is (A) more than 360
days after the date of Issuance, or (B) more than 200 days after the Revolving
Termination Date, unless the Bank has approved such expiry date in writing;



(iv) any requested Letter of Credit does not provide for drafts, or is not
otherwise in form and substance acceptable to the Bank, or the Issuance of a
Letter of Credit shall violate any applicable policies of the Bank; or



(v) any standby Letter of Credit is for the purpose of supporting the issuance
of any letter of credit by any other Person or for the purpose of supporting any
debt for borrowed money.



3.02 Issuance, Amendment and Renewal of Letters of Credit.



Each Letter of Credit shall be issued upon the irrevocable written request of
the Company received by the Bank at least three Business Days (or such shorter
time as the Bank may agree in a particular instance) prior to the proposed date
of issuance. Each such request for issuance of a Letter of Credit shall be in
the form of an L/C Application and shall specify in form and detail satisfactory
to the Bank: (i) the proposed date of issuance of the Letter of Credit (which
shall be a Business Day); (ii) the face amount of the Letter of Credit;
(iii) the expiry date of the Letter of Credit; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by the beneficiary of the
Letter of Credit in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by the beneficiary in case of any drawing
thereunder; and (vii) such other matters as the Bank may reasonably require.



Unless the issuance, amendment or renewal of any Letter of Credit is not then
permitted under Section 3.01(a)(ii) as a result of the limitations set forth in
clauses (A) or (B) thereof or under Section 3.01(b), or one or more conditions
specified in Article 5 are not then satisfied, then, subject to the terms and
conditions hereof, the Bank shall, on the requested Issue date, Issue a Letter
of Credit for the account of the Company in accordance with the Bank's usual and
customary business practices.



From time to time while a Letter of Credit is outstanding and prior to the
Revolving Termination Date, the Bank will, upon the written request of the
Company received by the Bank at least four Business Days (or such shorter time
as the Bank may agree in a particular instance) prior to the proposed date of
amendment, amend any Letter of Credit issued by it. Each such request for
amendment of a Letter of Credit shall be made in the form of an L/C Amendment
Application and shall specify in form and detail satisfactory to the Bank:
(i) the Letter of Credit to be amended; (ii) the proposed date of amendment of
the Letter of Credit (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as the Bank may reasonably
require. The Bank shall be under no obligation to amend any Letter of Credit if:
(A) the Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms of this Agreement; or (B) the
beneficiary of any such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.



From time to time while a Letter of Credit is outstanding and prior to the
Revolving Termination Date, the Bank shall, upon the written request of the
Company received by the Bank at least four Business Days (or such shorter time
as the Bank may agree in a particular instance) prior to the proposed date of
notification of renewal, be entitled to authorize the automatic renewal of any
Letter of Credit issued by it. Each such request for renewal of a Letter of
Credit shall be made in the form of an L/C Amendment Application and shall
specify in form and detail satisfactory to the Bank: (i) the Letter of Credit to
be renewed; (ii) the proposed date of notification of renewal of the Letter of
Credit (which shall be a Business Day); (iii) the revised expiry date of the
Letter of Credit; and (iv) such other matters as the Bank may require. The Bank
shall be under no obligation to renew any Letter of Credit if: (A) the Bank
would have no obligation at such time to issue or amend such Letter of Credit in
its renewed form under the terms of this Agreement; or (B) the beneficiary of
any such Letter of Credit does not accept the proposed renewal of the Letter of
Credit. If any outstanding Letter of Credit provides that it shall be
automatically renewed unless the beneficiary thereof receives notice from the
Bank that such Letter of Credit will not be renewed, and if at the time of
renewal the Bank would be entitled to authorize the automatic renewal of such
Letter of Credit in accordance with this Section 3.02(d) upon the request of the
Company but the Bank shall not have received an L/C Amendment Application from
the Company with respect to such renewal or any other written direction by the
Company with respect thereto, the Bank shall nonetheless be permitted to allow
such Letter of Credit to renew, and the Company hereby authorizes such renewal,
and, accordingly, the Bank shall be deemed to have received an L/C Amendment
Application from the Company requesting such renewal.



The Bank may, at its election, deliver any notices of termination or other
communications to any Letter of Credit beneficiary or transferee, and take any
other action as necessary or appropriate, at any time and from time to time, in
order to cause the expiry date of such Letter of Credit to be a date not later
than 200 days after the Revolving Termination Date.



This Agreement shall control in the event of any conflict with any L/C-Related
Document (other than any Letter of Credit).



3.03 Drawings and Reimbursements.



In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Bank will promptly notify the Company.
The Company shall reimburse the Bank prior to 10:00 a.m. (San Francisco time),
on each date that any amount is paid by the Bank under any Letter of Credit
(each such date, an "Honor Date"), in an amount equal to the amount so paid by
the Bank. In the event the Company fails to reimburse the Bank for the full
amount of any drawing under any Letter of Credit by 10:00 a.m. (San Francisco
time) on the Honor Date, the Company will be deemed to have requested that Prime
Rate Loans be made by the Bank to be disbursed on the Honor Date in respect of
such Letter of Credit, subject to the amount of the unutilized portion of the
Commitment and subject to the conditions set forth in Section 5.02. Solely for
the purposes of making such Prime Rate Loans, the minimum amount limitations set
forth in Section 2.03 shall not be applicable. Any notice given by the Bank
pursuant to this Section 3.03(c) may be oral if immediately confirmed in writing
(including by facsimile); provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.



With respect to any unreimbursed drawing that is not converted into Loans
consisting of Prime Rate Loans to the Company in whole or in part, because of
the Company's failure to satisfy the conditions set forth in Section 5.02 or for
any other reason, the Company shall be deemed to have incurred from the Bank an
L/C Borrowing in the amount of such drawing, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at a rate
per annum equal to the Prime Rate plus one and one-half percent (1.50%) per
annum.



3.04 Role of the Bank.



The Bank and the Company agree that, in paying any drawing under a Letter of
Credit, the Bank shall not have any responsibility to obtain any document (other
than any sight draft and certificates expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. The Company hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Company from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Indemnified
Person nor any Indemnified Person's correspondents, participants or assignees,
shall be liable or responsible for any of the matters described in subsections
(a) through (h) of Section 3.05; provided that the Company may have a claim
against the Bank, and the Bank may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the
Bank's willful misconduct or gross negligence or the Bank's willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing: (a) the Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary; and (b) the Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.



3.05 Obligations Absolute.

The obligations of the Company under this Agreement and any L/C-Related Document
to reimburse the Bank for a drawing under a Letter of Credit, and to repay any
L/C Borrowing and any drawing under a Letter of Credit converted into Loans,
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement and each such other L/C-Related Document under
all circumstances, including the following:



any lack of validity or enforceability of this Agreement, any L/C-Related
Document or other Credit Document;



any change in the time, manner or place of payment of, or in any other term of,
all or any of the obligations of the Company in respect of any Letter of Credit
or any other amendment or waiver of or any consent to departure from all or any
of the L/C-Related Documents;



the existence of any claim, set-off, defense or other right that the Company may
have at any time against any beneficiary or any transferee of any Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by the L/C-Related Documents
or any unrelated transaction;



any draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit;



any payment by the Bank under any Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of any Letter
of Credit; or any payment made by the Bank under any Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of any Letter of Credit,
including any arising in connection with any Insolvency Proceeding;



any exchange, release or non perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the obligations of the Company in respect of any Letter of Credit;



any misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; or



any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Company.



3.06 Cash Collateralization Obligations.



Upon (a) the request of the Bank (i) if the Bank has honored any full or partial
drawing request on any Letter of Credit and such drawing has resulted in an
L/C Borrowing hereunder and (ii) if, as of the Revolving Termination Date, any
Letters of Credit may for any reason remain outstanding and partially or wholly
undrawn, or (b) the occurrence of the circumstances described in Section 2.07
requiring the Company to Cash Collateralize Letters of Credit, then, the Company
shall immediately Cash Collateralize or cause to be Cash Collateralized the
L/C Obligations in an amount equal to such L/C Obligations. Such amount, when
received by the Bank, shall be held by the Bank and maintained in a blocked
deposit account or deposit accounts at the Bank, as Cash Collateral for
reimbursement obligations of the Company in respect of the L/C Obligations and
for the other Obligations. The Company hereby grants to the Bank a security
interest in all such cash, deposit accounts and deposit account balances.
Amounts held in such account(s) shall be applied by the Bank to the payment and
reimbursement of the Bank in full for all L/C Obligations, and the unused
portion thereof after all Letters of Credit have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Company
hereunder. The Company shall execute such further agreements, documents,
instruments or financing statements as the Bank reasonably deems necessary in
connection with the foregoing.



3.07 Letter of Credit Fees.



The Company shall pay to the Bank fees and charges in respect of the Issuance,
presentation, amendment, renewal and processing of any Letter of Credit
hereunder in the amount(s) and at the time(s) specified on Schedule 3.07(a). All
fees and charges payable under this Section 3.07 shall be nonrefundable.



3.08 Uniform Customs and Practice.



The Uniform Customs and Practice for Documentary Credits as published by the
International Chamber of Commerce most recently at the time of issuance of any
Letter of Credit shall (unless otherwise expressly provided in the Letters of
Credit) apply to the Letters of Credit.



 

ARTICLE 4



TAXES, YIELD PROTECTION AND ILLEGALITY



4.01 Taxes.



Any and all payments by the Company to the Bank under this Agreement and any
other Credit Document shall be made free and clear of, and without deduction or
withholding for, any Taxes. In addition, the Company shall pay all Other Taxes.

If the Company shall be required by law to deduct or withhold any Taxes, Other
Taxes or Further Taxes from or in respect of any sum payable hereunder to the
Bank, then:



(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section), the Bank receives and
retains an amount equal to the sum it would have received and retained had no
such deductions or withholdings been made;



(ii) the Company shall make such deductions and withholdings;



(iii) the Company shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law; and



(iv) the Company shall also pay to the Bank, at the time interest is paid,
Further Taxes in the amount that the Bank specifies is necessary to preserve the
after-tax yield that the Bank would have received if such Taxes, Other Taxes or
Further Taxes had not been imposed.



The Company agrees to indemnify and hold harmless the Bank for the full amount
of (i) Taxes, (ii) Other Taxes, and (iii) Further Taxes in the amount that the
Bank specifies is necessary to preserve the after-tax yield that the Bank would
have received if such Taxes, Other Taxes or Further Taxes had not been imposed,
and any liability (including penalties, interest, additions to tax and expenses)
arising therefrom or with respect thereto, whether or not such Taxes, Other
Taxes or Further Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days after the date the Bank makes
written demand therefor.



Within thirty days after the date of any payment by the Company of Taxes, Other
Taxes or Further Taxes, the Company shall furnish to the Bank the original or a
certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to the Bank.



If the Company is required to pay any amount to the Bank pursuant to
subsection (b) or (c) of this Section, then the Bank shall use reasonable
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Company which may thereafter accrue, if such change in the sole
and absolute judgment of the Bank is not otherwise disadvantageous to the Bank.



4.02 Illegality.



If the Bank determines that the introduction of any Requirement of Law, or any
change in any Requirement of Law, or in the interpretation or administration of
any Requirement of Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for the Bank or its
Applicable Lending Office to make LIBOR Loans, then, on notice thereof by the
Bank to the Company, any obligation of the Bank to make LIBOR Loans shall be
suspended until the Bank notifies the Company that the circumstances giving rise
to such determination no longer exist.



If the Bank determines that it is unlawful to maintain any LIBOR Loan, the
Company shall, upon its receipt of notice of such fact and demand from the
Bank, prepay in full all LIBOR Loans then outstanding, together with interest
accrued thereon and amounts required under Section 4.04, either on the last day
of the Interest Period thereof, if the Bank may lawfully continue to maintain
such LIBOR Loans to such day, or immediately, if the Bank may not lawfully
continue to maintain such LIBOR Loans. If the Company is required to so prepay
any LIBOR Loan, then, concurrently with such prepayment, the Company shall
borrow from the Bank, in the amount of such repayment, a Prime Rate Loan.



If the obligation of the Bank to make or maintain LIBOR Loans has been so
terminated or suspended, the Company may elect, by giving notice to the Bank
that all Loans which would otherwise be made by the Bank as LIBOR Loans shall be
instead Prime Rate Loans.



4.03 Increased Costs and Reduction of Return.



If the Bank shall determine that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the LIBOR) in or in the
interpretation of any law or regulation after the Closing Date or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority after the Closing Date (whether or not having the force
of law), there shall be any increase in the cost to the Bank of agreeing to make
or making, funding or maintaining any LIBOR Loans, then the Company shall be
liable for, and shall from time to time, not later than thirty days following
demand therefor by the Bank, pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.



If the Bank shall have reasonably determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or its
Lending Office) or any corporation controlling the Bank with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank
and (taking into consideration the Bank's or such corporation's policies with
respect to capital adequacy and the Bank's desired return on capital) determines
that the amount of such capital is increased as a consequence of the Commitment,
loans, credits or obligations under this Agreement, then, upon demand of the
Bank to the Company, the Company shall immediately pay to the Bank, not later
than thirty days following demand therefor, additional amounts sufficient to
compensate the Bank for such increase.



4.04 Funding Losses.



The Company shall reimburse the Bank and hold the Bank harmless from any actual
loss or expense which the Bank may sustain or incur as a consequence of:



the failure of the Company to make on a timely basis any payment of principal of
any LIBOR Loan (including after any acceleration thereof);



the failure of the Company to borrow, continue or convert a Loan after the
Company has given (or is deemed to have given) a Notice of Borrowing or a Notice
of Conversion/Continuation;



the failure of the Company to make any prepayment in accordance with any notice
delivered under Section 2.06;



the prepayment (including pursuant to Section 2.07) or other payment (including
after acceleration thereof) of any LIBOR Loan on a day that is not the last day
of the relevant Interest Period; or



the conversion of any LIBOR Loan to a Prime Rate Loan on a day that is not the
last day of the relevant Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Company to the Bank under this
Section and under Section 4.03(a), each LIBOR Loan made by the Bank (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the Base LIBOR used in determining the LIBOR for
such LIBOR Loan by a matching deposit or other borrowing in the inter-bank
eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Loan is in fact so funded.



4.05 Inability to Determine Rates.



If the Bank determines that for any reason adequate and reasonable means do not
exist for determining the LIBOR for any requested Interest Period with respect
to a proposed LIBOR Loan, or that the LIBOR applicable pursuant to
Section 2.09(a) for any requested Interest Period with respect to a proposed
LIBOR Loan does not adequately and fairly reflect the cost to the Bank of
funding such Loan, then the Bank will promptly so notify the Company.
Thereafter, the obligation of the Bank to make or maintain LIBOR Loans hereunder
shall be suspended until the Bank revokes such notice in writing. Upon receipt
of such notice, the Company may revoke without further obligation or penalty any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Company does not revoke such Notice, the Bank shall make, convert or
continue the Loans, as proposed by the Company, in the amount specified in the
applicable notice submitted by the Company, but such Loans shall be made,
converted or continued as Prime Rate Loans instead of LIBOR Loans.



4.06 Reserves on LIBOR Loans.



The Company shall pay to the Bank, as long as the Bank shall be required under
regulations of the FRB to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as Eurocurrency Liabilities), additional costs on the unpaid principal
amount of each LIBOR Loan equal to the actual costs of such reserves allocated
to such Loan by the Bank (as determined by the Bank in good faith, which
determination shall be prima facie evidence of such amounts), payable on each
date on which interest is payable on such Loan, provided that the Company shall
have received at least fifteen days prior written notice of such additional
costs from the Bank. If the Bank fails to give notice fifteen days prior to the
relevant Interest Payment Date, such additional interest shall be payable
fifteen days from receipt of such notice.



4.07 Certificates of the Bank.



If the Bank claims reimbursement or compensation under this Article 4, it shall
deliver to the Company a certificate setting forth in reasonable detail the
amount payable to the Bank hereunder and such certificate shall be prima facie
evidence of the amounts stated therein.



4.08 Survival.



The agreements and obligations of the Company in this Article 4 shall survive
the payment of all other Obligations.



 

ARTICLE 5



CONDITIONS PRECEDENT



5.01 Conditions of Effectiveness of Agreement.



The effectiveness of this Agreement is subject to satisfaction or waiver of the
condition that the Bank shall have received on or before the Closing Date all of
the following, in form and substance satisfactory to the Bank and its counsel:



Credit Agreement; Notes

. This Agreement and, if requested by the Bank, the Notes, each executed by each
party thereto;





Resolutions; Incumbency

.





(i) Copies of the resolutions of the board of directors of the Company
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the Company's Secretary or an Assistant Secretary; and



(ii) A certificate of the Secretary or Assistant Secretary of the Company,
certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform this Agreement and all other Credit
Documents to be delivered by it hereunder;



Organization Documents; Good Standing

. Each of the following documents:





(i) the certificate of incorporation and the bylaws of the Company as in effect
on the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date; and



(ii) a good standing certificate from the Secretary of State (or similar,
applicable Governmental Authority) as of a recent date;



 

Payment of Fees

. The Company shall have paid all costs (including Attorney Costs subject to
Section 10.04(a)), accrued and unpaid fees and expenses incurred by the Bank
prior to the Closing Date; and





Other Documents

. Such other approvals, opinions, documents or materials as the Bank may
reasonably request.





5.02 Conditions to All Credit Extensions.



The obligation of the Bank to make any Credit Extension (including its initial
Credit Extension) or to continue/convert any Loan is subject to the satisfaction
of the following conditions precedent on the relevant Borrowing Date,
Conversion/Continuation Date or Issuance Date:



Documentation

. The Bank shall have received, in respect of any Borrowing, a completed and
duly executed Notice of Borrowing or Notice of Conversion/Continuation (as
applicable) and, in respect of any Issuance of any Letter of Credit, a completed
and duly executed L/C Application or L/C Amendment Application (as applicable);





Continuation of Representations and Warranties

. The representations and warranties in Article 6 shall be true and correct on
and as of such Borrowing Date, Conversion/Continuation Date or Issuance Date
with the same effect as if made on and as of such Borrowing Date,
Conversion/Continuation Date or Issuance Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date);





No Existing Default

. No Default or Event of Default shall exist or shall result from such Credit
Extension or continuation or conversion; and





No Material Adverse Effect

. There shall not have occurred a Material Adverse Effect.





Each Notice of Borrowing, Notice of Conversion/Continuation, L/C Application or
L/C Amendment Application submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such notice, L/C Application or L/C Amendment (as applicable) and as of each
Borrowing Date, Conversion/Continuation Date or Issuance Date (as applicable)
that the conditions contained in this Section 5.02 are satisfied.



 

ARTICLE 6



REPRESENTATIONS AND WARRANTIES



The Company represents and warrants to the Bank that:



6.01 Corporate Existence and Power.



The Company and each of its Material Subsidiaries:



is a corporation or partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation;



has the power and authority and all governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business as
presently conducted except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (ii) to execute,
deliver, and perform its obligations under the Credit Documents to which each is
a party;



is duly qualified as a foreign corporation, partnership or limited liability
company and is licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and



is in compliance with all Requirements of Law except to the extent to which the
failure to comply could not reasonably be expected to have a Material Adverse
Effect.



6.02 Corporate Authorization; No Contravention.



The execution, delivery and performance by the Company of this Agreement and
each other Credit Document to which the Company is party, have been duly
authorized by all necessary corporate action, and do not and will not:



contravene the terms of any of the Company's Organization Documents;



conflict with or result in any breach or contravention of, or the creation of
any Lien under, any document evidencing any Contractual Obligation to which the
Company is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Company or its Property is subject; or



violate any Requirement of Law.



6.03 Governmental Authorization.



No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of the Agreement or any other Credit Document to which the
Company is a party.



6.04 Binding Effect.



This Agreement and each other Credit Document to which the Company is a party
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability.



6.05 Litigation.



Except as specifically disclosed in Schedule 6.05, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of the
Company, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against the Company, any of its Subsidiaries or any
of their respective Properties which:



purport to affect or pertain to this Agreement or any other Credit Document, or
any of the transactions contemplated hereby or thereby; or



if determined adversely to the Company or any of its Subsidiaries, could
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Credit
Document, or directing that the transactions provided for herein or therein not
be consummated as herein or therein provided.



6.06 ERISA Compliance.



Except as specifically disclosed on Schedule 6.06:



As of the Closing Date, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other federal or state law except to the
extent to which the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Each Plan which is intended to qualify under
subsection 401(a) of the Code has received a favorable determination letter from
the IRS and to the best knowledge of the Company, nothing has occurred which
would cause the loss of such qualification. As of the Closing Date, the Company
and each ERISA Affiliate has made all required contributions to any Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.



As of the Closing Date: (i) there are no pending or, to the best knowledge of
the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect; and (ii) there
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect.



As of the Closing Date, (i) no ERISA Event has occurred or is reasonably
expected to occur; and (ii) no event or circumstance has occurred or exists
that, if such event or circumstance had occurred or arisen after the Closing
Date, would create an Event of Default under Section 9.01(h).



6.07 Use of Proceeds; Margin Regulations.



The proceeds of the Loans are to be used solely for the purposes set forth in
and permitted by Section 7.11 and Section 8.07. Neither the Company nor any of
its Subsidiaries is generally engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.



6.08 Title to Properties.



The Company and each of its Subsidiaries have good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the Ordinary Course of Business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, the Properties of the Company
and its Subsidiaries are subject to no Liens other than Permitted Liens.



6.09 Taxes.



The Company and each of its Subsidiaries have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against the Company or any of its
Subsidiaries that would, if made, have a Material Adverse Effect.



6.10 Financial Condition.



The audited consolidated financial statements of the Company and its
Subsidiaries dated March 31, 2003, and the related consolidated statements of
income or operations, shareholders' equity and cash flows, for the fiscal year
ended in March, 2003:



(i) were prepared in accordance with GAAP;



(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and



(iii) except as specifically disclosed in Schedule 6.10, show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date hereof, including liabilities for
taxes, material commitments and Contingent Obligations required to be disclosed
in accordance with GAAP.



Since March 31, 2003, there has been no Material Adverse Effect.



6.11 Environmental Matters.



The Company conducts in the Ordinary Course of Business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and properties and the business, operations and properties
of its Subsidiaries, and, as a result thereof, the Company has reasonably
concluded that, except as specifically disclosed in Schedule 6.11, such
Environmental Laws and Environmental Claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. In that
regard, the on-going operations of the Company and each of its Subsidiaries
comply in all respects with all Environmental Laws, except to the extent that
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect.



6.12 Regulated Entities.



None of the Company, any Person controlling the Company, or any Subsidiary of
the Company is an "Investment Company" within the meaning of the Investment
Company Act of 1940. The Company is not subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other federal or state
statute or regulation limiting its ability to incur Indebtedness.



6.13 No Burdensome Restrictions; Labor Relations.



Neither the Company nor any of its Subsidiaries is a party to or bound by any
Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which could reasonably be expected to have
a Material Adverse Effect.



There are no strikes, lockouts or other labor disputes against the Company or
any of its Subsidiaries or, to the best knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, and no significant
unfair labor practice complaint is pending against the Company or any of its
Subsidiaries or, to the best knowledge of the Company, threatened against any of
them before any Governmental Authority which, in the case of any of the
foregoing, could reasonably be expected to have a Material Adverse Effect.



6.14 Solvency.



The Company is Solvent and as of the Closing Date: (a) the Company does not
intend to, and does not believe that it will, incur debts beyond the Company's
ability to pay as such debts mature, and (b) the Company is not about to engage
in a transaction, after giving effect to which the Company's remaining property
would constitute unreasonably small capital for the business conducted or
transactions engaged by the Company.



6.15 Copyrights, Patents, Trademarks and Licenses, etc.



Except as specifically disclosed on Schedule 6.15, the Company and each of its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where such conflict could not reasonably be expected
to have a Material Adverse Effect. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary of the Company infringes upon any rights held by any other
Person, except where such infringement could not reasonably be expected to have
a Material Adverse Effect. Except as specifically disclosed in Schedule 6.05, no
claim or litigation regarding any of the foregoing is pending or threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the best knowledge of the
Company, proposed, which, in either case, could reasonably be expected to have a
Material Adverse Effect.



6.16 Subsidiaries.



As of the Closing Date, the Company does not have any Subsidiaries other than
those specifically disclosed in part (a) of Schedule 6.16 hereto, which shows
the form of organization and ownership of each such Person and has no equity
investments in any other Person constituting in excess of 5% of the outstanding
equity of such Person other than those specifically disclosed in part (b) of
Schedule 6.16. As of the Closing Date, the Material Subsidiaries of the Company
are as listed in part (c) of Schedule 6.16.



6.17 Insurance.



Except as specifically disclosed in Schedule 6.17, the respective Properties of
the Company and its Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Company or any of its
Subsidiaries, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or any of its Subsidiaries
operates.



6.18 Swap Obligations.



Neither the Company nor any of its Subsidiaries has incurred any outstanding
obligations under any Swap Contracts, other than Permitted Swap Obligations. The
Company and each of its Subsidiaries has voluntarily entered into each Swap
Contract to which each such Person is a party based upon each such Person's own
independent assessment of its consolidated assets, liabilities and commitments,
in each case as an appropriate means of mitigating and managing risks associated
with such matters, and has not relied on any swap counterparty or any Affiliate
of any swap counterparty in determining whether to enter into any such Swap
Contract.



6.19 Full Disclosure.



To the best knowledge after due inquiry of any Responsible Officer, none of the
representations or warranties made by the Company or any of its Subsidiaries in
the Credit Documents as of the date such representations and warranties are made
or deemed made, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of the Company or any of its
Subsidiaries in connection with the Credit Documents (including any offering or
disclosure materials delivered by or on behalf of the Company to the Bank prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered. It is recognized by
the Bank that projections and forecasts provided by or on behalf of the Company,
although reflecting the Company's good faith projections and forecasts based on
methods and data which the Company believes to be reasonable and accurate, are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may (and are likely to) differ
from the projected or forecasted results.



Intentionally Deleted



ARTICLE 7



AFFIRMATIVE COVENANTS



So long as any of the Obligations shall remain unpaid or unsatisfied, any Letter
of Credit (other than a Letter of Credit that has been fully Cash
Collateralized) shall remain outstanding or the Bank shall have any Commitment,
the Company agrees as follows:



7.01 Financial Statements.



The Company shall deliver to the Bank:



(a) as soon as available, but not later than ninety days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the opinion of a nationally recognized
independent public accounting firm ("Independent Auditor") which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years, and together with SEC Form 10K for the Company. The
Independent Auditor's opinion shall not be qualified or limited because of a
restricted or limited examination by the Independent Auditor of any material
portion of the Company's or any of its Subsidiaries' records; and



(b) as soon as available, but not later than forty-five days after the end of
each fiscal quarter of each year (other than the last fiscal quarter of each
fiscal year), a copy for the immediately preceding fiscal quarter of the
unaudited consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such quarter and the related consolidated and
consolidating statements of income, shareholders' equity and cash flows for the
period commencing on the first day and ending on the last day of such quarter,
and certified by a Responsible Officer as fairly presenting, in accordance with
GAAP (subject to ordinary, good faith year-end audit adjustments), the financial
position and the results of operations of the Company and its Subsidiaries,
together with SEC Form 10Q for the Company.



7.02 Certificates; Other Information.



The Company shall furnish to the Bank:



concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a Compliance Certificate;



except for SEC Forms 10K and 10Q to be delivered pursuant to Sections 7.01(a),
promptly, and in any event no later than 10 days after the same is made
available to the Company's shareholders or is filed with the SEC, copies of all
financial statements and reports that the Company sends to its shareholders, and
copies of all financial statements and regular, periodical or special reports
that the Company or any Subsidiary of the Company may make to, or file with, the
SEC;



upon the request from time to time of the Bank, the Swap Termination Values,
together with a description of the method by which such values were determined,
relating to any then-outstanding Swap Contracts to which the Company or any of
its Subsidiaries is party; and



promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary of the Company as the Bank
may from time to time reasonably request.



7.03 Notices.



The Company shall promptly notify the Bank, promptly after any Responsible
Officer becomes aware, of:



(i) (A) the occurrence of any Default or Event of Default, and of the occurrence
or existence of any event or circumstance that foreseeably will become a Default
or Event of Default; (B) the commencement of, or any material adverse
development in, any litigation or proceeding affecting the Company or any
Subsidiary of the Company in which the amount of damages claimed and not covered
by insurance is $2,000,000 or more (or its equivalent in another currency or
currencies); (C) the commencement of, or any material adverse development in,
any litigation or proceeding affecting the Company or any Subsidiary of the
Company which the Company would be required to report to the SEC pursuant to the
Exchange Act, and in any event within ten days after reporting the same to the
SEC, provided that the notice requirement with respect to this clause shall be
satisfied if the Company furnishes the Bank with a copy of any such report made
to the SEC; (D) any labor controversy resulting in or threatening to result in
any strike, work stoppage, boycott, shutdown or other labor disruption against
or involving the Company or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect; (E) if the Company or any of its
Subsidiaries shall at any time or from time to time execute an agreement for an
Asset Sale where the aggregate amount of consideration to be paid has a value
equal to or greater than $5,000,000, of such proposed Asset Sale (including the
amount of the estimated Net Proceeds to be received by the Company or such
Subsidiary in respect thereof);



(ii) any matter that has resulted or could reasonably result in a Material
Adverse Effect, including: (A) breach or non-performance of, or any default
under, a Contractual Obligation of the Company or any of its Subsidiaries;
(B) any dispute, litigation, investigation, proceeding or suspension between the
Company or any of its Subsidiaries and any Governmental Authority; (C) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any of its Subsidiaries, including any of the foregoing
involving any applicable Environmental Laws or Environmental Claims; or (D) the
imposition of any fine or penalty by any Governmental Authority against or with
respect to any facility or plants of the Company or any of its Subsidiaries;



(iii) the occurrence of any of the following events affecting the Company or any
ERISA Affiliate (but in no event more than 10 days after such event), and
deliver to the Bank a copy of any notice with respect to such event that is
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Company or any ERISA Affiliate with respect to such event:



(A) an ERISA Event;



(B) an increase in the Unfunded Pension Liability of any Pension Plan, including
as a result of the adoption of any amendment to a Plan subject to Section 412 of
the Code, that could reasonably be likely to cause or result in an Event of
Default under Section 9.01(h); or



(C) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Company or any ERISA Affiliate other than any
such Plan in effect and receiving contributions as of the Closing Date.



(iv) any Acquisition, or incurring any Contractual Obligations with respect to
any Acquisition, by the Company or any Subsidiary of the Company, if the
aggregate cash and noncash consideration (including assumption of liabilities
and including all Contingent Obligations) in connection with such Acquisition is
(or could reasonably be expected to become) $10,000,000 or more; and



(v) any Change in Control or any event or circumstance that is reasonably likely
to result in any Change in Control.



The Company shall promptly notify the Bank, not later than delivery of the next
consolidated financial statements of the Company pursuant to Section 7.01 after
the date of any such change, of any change in the accounting policies or
financial reporting practices by the Company or any of its Subsidiaries,
provided that this notice requirement shall be satisfied if the next
consolidated financial statements of the Company delivered to the Bank following
any such change (or the Compliance Certificate delivered pursuant to Section
7.02) describes any such change in reasonable detail.



Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any of its affected Subsidiaries
proposes to take with respect thereto and at what time. Each notice under
Section 7.03(a)(i) shall describe with particularity any and all Sections,
subsections, clauses or provisions of this Agreement or any other Credit
Document that have been (or foreseeably will be) breached or violated.



7.04 Preservation of Existence, Rights, etc.



Except as otherwise permitted by Section 8.02, 8.03 or 8.05, the Company shall,
and shall cause each of its Material Subsidiaries to:



preserve and maintain in full force and effect its corporate, partnership or
limited liability company existence, as the case may be, and good standing under
the laws of its state or jurisdiction of incorporation or organization;



use commercially reasonable efforts to preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary or desirable in the normal conduct of its business, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect; and



use commercially reasonable efforts to preserve or renew and maintain all of its
registered patents, trademarks, trade names and service marks and other
intellectual property assets, the non-preservation or non-maintenance of which
could reasonably be expected to have a Material Adverse Effect.



7.05 Maintenance of Property.



The Company shall, and shall cause each of its Subsidiaries to, maintain and
preserve all its Property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. In connection with the foregoing, the Company shall, and shall cause
each of its Subsidiaries to, use a standard of care not less than that typical
in the industry in the operation and maintenance of their respective facilities.



7.06 Insurance.



The Company shall, and shall cause each of its Subsidiaries to, maintain, with
financially sound and reputable independent insurers, insurance with respect to
its Property and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.



7.07 Payment of Obligations.



The Company shall, and shall cause each of its Subsidiaries to, pay and
discharge as the same shall become due and payable:



(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary;



(b) all lawful material claims which, if unpaid, would by law become a Lien upon
its Property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Company or such Subsidiary.



7.08 Compliance with Laws.



The Company shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business or properties (including the Federal Fair
Labor Standards Act), unless such noncompliance is being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Company or such Subsidiary with respect thereto, or such
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.



7.09 Inspection of Property and Books and Records.



The Company shall, and shall cause each of its Subsidiaries to, maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP shall be made of all financial transactions and matters
involving the assets and business of the Company and such Subsidiary. The
Company shall, and shall cause each of its Subsidiaries to, permit
representatives and independent contractors of the Bank to visit and inspect any
of their respective Properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that, when an Event of
Default exists, the Bank may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice;
provided further that the Company and it Subsidiaries will not be required to
disclose, permit the inspection, examination, copying or making of extracts of,
or discuss, any document, any portion thereof, or any information in respect of
which and to the extent that disclosure to the Bank is then prohibited by law or
by an agreement binding on the Company or any of its Subsidiaries entered into
by such Person in good faith and not for the specific purpose of evading the
provisions of this Section or any other provision of this Agreement.



7.10 Environmental Laws.



Except as otherwise specifically disclosed to the Bank in writing prior to the
Closing Date, the Company shall, and shall cause each of its Subsidiaries to,
conduct its operations and keep and maintain its Property in compliance with all
Environmental Laws, except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.



7.11 Use of Proceeds.



The Company shall use the proceeds of the Loans for working capital and other
general corporate purposes, in each case not in contravention of any Requirement
of Law or of any Credit Document; provided that the Company shall not directly
or indirectly use the proceeds of the Loans for any Acquisition of any Person if
such Acquisition has not been approved by the board of directors (or other body
exercising similar authority) of such Person.



Intentionally Deleted.



7.12 Solvency.



The Company shall at all times be Solvent.



7.13 Internal Controls.



The Company will maintain reasonable internal controls and reporting systems
designed to insure that a Responsible Officer will be promptly informed of all
material financial, operational and compliance matters relevant to compliance
with the provisions of the Credit Documents to which the Company is a party.



 

ARTICLE 8



NEGATIVE COVENANTS



So long as any of the Obligations shall remain unpaid or unsatisfied, any Letter
of Credit (other than a Letter of Credit that has been fully Cash
Collateralized) shall remain outstanding or the Bank shall have any Commitment,
the Company agrees as follows:



8.01 Limitation on Liens.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, directly or indirectly, make, create, incur, assume or suffer to exist any
Lien upon or with respect to any part of its property, whether now owned or
hereafter acquired, other than the following ("Permitted Liens"):



any Lien existing on Property of the Company or any of its Subsidiaries on the
Closing Date and set forth on Schedule 8.01(a);



any Lien created under any Credit Document;



Liens for taxes, fees, assessments or other governmental charges which are not
delinquent or remain payable without penalty, or to the extent that non-payment
thereof is permitted by Section 7.07, provided that no notice of lien has been
filed or recorded under the Code;



carriers', warehousemen's, mechanics', landlords', materialmen's, repairmen's or
other similar Liens arising in the Ordinary Course of Business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto;



Liens (other than any Lien imposed by ERISA) consisting of pledges or deposits
required in the Ordinary Course of Business in connection with workers'
compensation, unemployment insurance and other social security legislation;



Liens on the Property of the Company or any of its Subsidiaries securing (i) the
nondelinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other nondelinquent obligations of a like nature; in
each case, incurred in the Ordinary Course of Business; provided that all such
Liens in the aggregate could not reasonably be expected to have a Material
Adverse Effect;



Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $1,000,000;



easements, rights-of-way, restrictions and other similar encumbrances or title
defects affecting real Property incurred in the Ordinary Course of Business
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the Property subject thereto or
interfere with the Ordinary Course of Business of the Company and its
Subsidiaries, taken as a whole;



Liens on Property of a Subsidiary of the Company existing at the time such
Property (or such Subsidiary) was acquired by the Company or such Subsidiary of
the Company and not incurred as a result of (or in connection with or in
anticipation of) such acquisition; provided that such Liens do not extend to or
cover any Property of the Company or any of its Subsidiaries other than the
Property so acquired or the Property of such Subsidiary so acquired;



purchase money security interests on any Property acquired or held by the
Company or any of its Subsidiaries in the Ordinary Course of Business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such Property; provided that (i) any such Lien attaches to
such Property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the Property so acquired in such transaction,
(iii) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such Property plus reasonable fees and expenses incurred in
connection therewith, and (iv) the principal amount of the Indebtedness secured
by any and all such purchase money security interests shall not at any time
exceed, together with Indebtedness permitted under Section 8.05(c), $5,000,000;



Liens securing Capital Lease Obligations in respect of capital leases on assets
subject to such leases, provided that such capital leases are otherwise
permitted hereunder;



Liens arising solely by virtue of any statutory or common law provision relating
to banker's liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any of its
Subsidiaries to provide collateral to the depository institution; and



leases and subleases and licenses and sublicenses of Property of the Company and
its Subsidiaries where the Company or a Subsidiary of the Company is the lessor
or licensor (or sublessor or sublicensor) which, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Company
and its Subsidiaries, taken as a whole, but excluding any sale-lease
transaction;



Liens securing or constituting Indebtedness which is incurred to refinance
Indebtedness which has been secured by a Lien permitted under this Section 8.01
and which is permitted to be refinanced under Section 8.05; provided that such
Liens do not extend to or cover any Property of the Company or any of its
Subsidiaries not so refinanced;



Liens on insurance policies and the proceeds thereof securing the financing of
premiums owing by the Company or any of its Subsidiaries with respect thereto,
not to exceed $250,000 in the aggregate principal amount outstanding at any
time;



Liens in favor of customs and revenue authorities arising as a matter of law to
secure any payment obligations of the Company and its Subsidiaries in respect of
customs duties in connection with the importation of goods;



Liens securing the obligations of the Company or any of its Subsidiaries under
documentary letters of credit permitted to be incurred under Section 8.05;
provided that such Liens shall attach only to the goods covered by such letters
of credit, the corresponding documents and the proceeds thereof;



Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of good entered into by the Company or any of its
Subsidiaries in the Ordinary Course of Business; provided that all such Liens in
the aggregate could not reasonably be expected to have a Material Adverse
Effect;



Liens incurred or deposits made in the Ordinary Course of Business to secure the
performance of tenders, statutory obligations, surety, appeal, reclamation,
performance or other similar bonds, leases (including Landlord's Liens),
contracts and other similar bonds incurred in the Ordinary Course of Business
(exclusive of obligations in respect of the payment of or for borrowed money);
provided that all such Liens in the aggregate could not reasonably be expected
to have a Material Adverse Effect;



Liens securing Indebtedness and Contingent Obligations of a Subsidiary of the
Company incurred pursuant to and in compliance with clause (i) or (ii) of
Section 8.05(g); and



Liens on funds and other Property of employees of the Company or any of its
Subsidiaries which funds and Property are held and invested by the Company for
the benefit of such employees for the purpose of deferred compensation.



8.02 Disposition of Assets.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) any Property or enter
into any agreement (other than an agreement expressly contingent on obtaining
the consent of the Bank thereto) (collectively, "Transfers") to do any of the
foregoing, except:

Transfers of inventory, or used, worn-out or surplus equipment, all in the
Ordinary Course of Business;



the sale of equipment to the extent that such equipment is exchanged for credit
against the purchase price of similar replacement equipment, or the proceeds of
such sale are reasonably promptly applied to the purchase price of such
replacement equipment; and



Transfers of Property for Fair Market Value where the Net Proceeds thereof do
not exceed $1,000,000 in the aggregate on a cumulative basis in each case in any
fiscal year;



(i) Transfers from any Subsidiary of the Company to the Company, (ii) Transfers
from any Subsidiary of the Company to any other Subsidiary of the Company and
(iii) Transfers constituting Investments permitted by Sections 8.04(j), (m),
(n), (o) or (p);



Transfers of equipment to Plamex, S.A., where the net book value of such
equipment does not exceed $5,000,000 in the aggregate on a cumulative basis for
any one fiscal year;



Transfers of existing raw materials, work in process and finished goods
inventory from the Company to PBV; and



non-exclusive licensing (but exclusive as to region) of technology by the
Company to PBV in connection with the research and development of related
technology or the manufacture of inventory by PBV for sale to the Company and
for sale to non-U.S. customers.



8.03 Consolidations and Mergers.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, merge, consolidate with or into any Person, except:



any Subsidiary of the Company may merge with (i) the Company, provided that the
Company shall be the continuing or surviving entity, or (ii) any one or more
Subsidiaries of the Company, provided that, if any such transaction shall be
between a Subsidiary and a Wholly Owned Subsidiary of the Company, the Wholly
Owned Subsidiary of the Company shall be the continuing or surviving
corporation; and



mergers pursuant to Acquisitions permitted by Section 8.04.



8.04 Loans and Investments.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, purchase or acquire, or make any commitment therefor, any Capital Stock or
any obligations or other securities of, or any interest in, any Person, or make
or commit to make any Acquisitions, or make or commit to make any advance, loan,
extension of credit or capital contribution to or any other investment in, or
Joint Venture with, any Person, including any Affiliate of the Company or any of
its Subsidiaries (together, "Investments"), except for (without duplication):



    Investments existing on the Closing Date and listed on Schedule 8.04(a);

    

    Investments in cash and Cash Equivalents and Investments in operating
    deposit accounts maintained in the Ordinary Course of Business for operating
    fund purposes;

    

    Investments arising from transactions by the Company or any of its
    Subsidiaries with customers or suppliers in the Ordinary Course of Business,
    including Investments (including debt obligations) received in connection
    with the bankruptcy or reorganization of customers and suppliers and in
    settlement of delinquent obligations of, and other disputes with, customer
    or suppliers arising in the Ordinary Course of Business;

    

    Investments accepted in connection with a Transfer permitted by and in
    accordance with the terms of Sections 8.02(c);

    

    Investments consisting of (i) travel advances, employee relocation loans and
    other employee loans and advances in the Ordinary Course of Business, (ii)
    loans to employees, officers or directors relating to their purchase of
    equity securities of the Company or its Subsidiaries or (iii) other loans to
    officers and employees approved by the Board of Directors of the Company,
    provided that all of the foregoing do not exceed $5,000,000 in the aggregate
    at any one time outstanding;

    notes receivable of, or prepaid royalties and other credit extensions to,
    customers and suppliers in the Ordinary Course of Business so long as such
    notes, prepaid royalties or other credit extensions are due within one year
    of the date of the acquisition thereof or cover no more than one year of
    obligations to such customers or suppliers (as applicable);

    

 a. any Acquisition so long as: (i) such Acquisition is undertaken in accordance
    with all material applicable Requirements of Law; (ii) if any Person or
    business so acquired (the "Acquiree") is subject to Section 12 of the
    Exchange Act or subject to the requirements of Section 15(d) of the Exchange
    Act, the prior, effective written consent of the board of directors or
    equivalent governing body of the Acquiree is obtained and delivered to the
    Bank; (iii) immediately after giving effect to any such Acquisition, there
    shall exist no Default or Event of Default; and (iv) in connection with any
    Acquisition of Hello Direct, Inc. or Clear Vox Communications, Inc., such
    Acquisition is on substantially the terms disclosed to the Bank in writing
    on or before November 19, 1999;

    

    Investments constituting Permitted Swap Obligations or payments or advances
    under Swap Contracts relating to Permitted Swap Obligations;

    

    Investments by Foreign Subsidiaries of the Company in the Ordinary Course of
    Business or required by local law or regulation;

    

    Investments by the Company in Subsidiaries of the Company in an aggregate
    amount for all such Investments not to exceed $15,000,000 at any time
    outstanding; provided that, for purposes of calculating such amount (i) the
    aggregate amount of (A) all repayments of advances to, dividends paid to,
    and Investments made in, and the Fair Market Value of all Property that has
    been transferred to, pursuant to a Transfer permitted under Section 8.02,
    the Company by all such Subsidiaries and (B) mergers of Subsidiaries with
    the Company permitted under Section 8.03(a), shall be subtracted from the
    amount of such Investments to the extent the foregoing amounts have not been
    previously netted against such Investments and (ii) the aggregate amount of
    Guaranty Obligations made pursuant to Section 8.05(m) shall be added to the
    amount of such Investments;

    

    Investments made by the Company for the benefit of employees of the Company
    or its Subsidiaries for the purposes of deferred compensation;

    

    Investments by the Company in PBV in the form of prepayments to PBV for
    inventory to be purchased from PBV in an aggregate cumulative amount not to
    exceed $20,000,000;

    

    Investments in the Company by Plantronics UK and Plantronics Germany, in
    each case in the form of intercompany loans from such Subsidiaries to the
    Company, in an aggregate cumulative amount not to exceed $11,000,000;

    

    Investments by the Company or the Company's Wholly Owned Subsidiaries in
    Plantronics UK and Plantronics Germany, in each case in the form of
    intercompany loans or capital contributions from the Company or such Wholly
    Owned Subsidiaries, as the case may be, in an aggregate cumulative amount
    not to exceed $8,000,000;

    

    Investments by the Company in PBV in the form of deferred payment
    obligations by PBV for the transfer of title by the Company to PBV of
    existing raw materials, work in process and finished goods inventory of the
    Company;

    

    Joint Ventures in the Ordinary Course of Business (which shall include joint
    development agreements for the development of technology or products); and

    

    other Investments (excluding Acquisitions) not otherwise permitted under
    this Section 8.04 not exceeding an amount equal to $10,000,000 plus 15% of
    consolidated cumulative net income of the Company for the period from and
    after April 1, 2003 (provided that, if such cumulative net income is
    negative in respect of such cumulative period, such net income shall be
    deemed to be zero), outstanding at any one time; provided that, at the time
    of any such Investment and at the time that the Company or any of its
    Subsidiaries incurs any Contractual Obligation with respect to any such
    Investment, no Default or Event of Default shall have occurred and be
    continuing or result therefrom.



8.05 Limitation on Indebtedness.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, create, incur, assume, suffer to exist, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except (and
without duplication):



Indebtedness incurred pursuant to the Credit Documents;



Indebtedness existing on the Closing Date and set forth on Schedule 8.05(b);



Indebtedness of Foreign Subsidiaries of the Company incurred for working capital
purposes; provided that the aggregate outstanding principal amount of
Indebtedness incurred under this subsection (c) at the time of the incurrence
thereof shall not at any time exceed the lesser of (i) $5,000,000 or (ii) the
sum of (A) 85% of the net book value of the accounts receivable of the Foreign
Subsidiaries of the Company and (B) 50% of the net book value of the inventory
of the Foreign Subsidiaries of the Company, in both cases calculated in
accordance with GAAP at the time of each incurrence;



Indebtedness of the Company and its Subsidiaries if, at the time of and after
giving pro forma effect to the incurrence of such Indebtedness (including the
application of the proceeds thereof), the Consolidated Fixed Charge Coverage
Ratio is equal to or greater than 3:00 to 1:00; provided that (i) in no event
may the aggregate principal amount of Indebtedness incurred under this
subsection (d) by Subsidiaries of the Company exceed $2,500,000 at any time
outstanding and (ii) Indebtedness incurred by the Company under this subsection
(d) shall not provide for any scheduled principal payment, mandatory redemption
or amortization or sinking fund requirement prior to July 31, 2005;



(i) Purchase Money Indebtedness of the Company and its Subsidiaries and (ii)
Indebtedness of the Company represented by trade letters of credit incurred in
the Ordinary Course of Business, which are to be repaid in full not more than
one year after which such Indebtedness is originally incurred, to finance the
purchase of goods by the Company or a Subsidiary of the Company such that the
aggregate principal amount at any time outstanding under this subsection (e)
does not exceed $5,000,000;



Capital Lease Obligations of the Company and its Subsidiaries in an aggregate
principal amount (determined in accordance with GAAP) not to exceed $2,500,000
at any time outstanding under this subsection (f);



(i) Indebtedness of a Domestic Subsidiary of the Company owed to the Company or
any of its Wholly Owned Domestic Subsidiaries so long as, in the case of
Indebtedness owed by a Subsidiary of the Company to the Company, such
Indebtedness or Contingent Obligation is not subordinated in right of payment to
any other Indebtedness of such Subsidiary, (ii) Indebtedness of a Subsidiary of
the Company owed to the Company or a Subsidiary of the Company (other than
Indebtedness governed by the immediately preceding clause (i) incurred pursuant
to and in compliance with Section 8.04, and (iii) Subordinated Indebtedness owed
to a Subsidiary of the Company; provided that in the case of the sale or
disposition of the Capital Stock of any Subsidiary of the Company that is owed
Indebtedness of the Company or another Subsidiary of the Company referred to in
this subsection (h) such that is ceases to be a Subsidiary of the Company, such
Indebtedness shall be deemed to have been incurred again and subject to this
Section 8.05;



any replacements, renewals, refinancing and extensions of outstanding
Indebtedness permitted by subsections (b), (c), (d) or (e) of this Section 8.05,
provided that (i) any such replacement, renewal, refinancing or extension of
Indebtedness shall not be incurred by a Subsidiary of the Company (except in the
case of a replacement, renewal, refinancing or extension of Indebtedness of a
Subsidiary of the Company referred to in subsection (c) of this Section 8.05)
and (ii) any such replacement, renewal, refinancing or extension (A) shall not
provide for any mandatory redemption, amortization or sinking fund requirement
in an amount greater than or at a time prior to the amounts and times specified
in the Indebtedness being replaced, renewed, refinanced or extended and (B)
shall not exceed the sum of (1) the principal amount (plus accrued interest and
an amount equal to the required prepayment premium, if any) of the Indebtedness
being replaced, renewed, refinanced or extended and (2) the reasonable fees and
expenses of the Company or its Subsidiaries, as the case may be, incurred in
connection with such replacement, renewal, refinancing or extension;



Permitted Swap Obligations of the Company or any Subsidiary of the Company;
provided that (i) any Indebtedness to which the underlying Swap Contract relates
bears interest at fluctuating interest rate and is otherwise permitted by this
Section 8.05, (ii) the notional principal amount of any such underlying Swap
Contract does not exceed the principal amount of the Indebtedness to which such
underlying Swap Contract relates and (iii) the underlying Swap Contracts do not
increase the Indebtedness of the Company and its Subsidiaries in the aggregate
other than as a result of fluctuations in foreign currency exchange rates;



Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the Ordinary Course of
Business, provided that such Indebtedness is extinguished within three Business
Days of its incurrence;



(i) Guaranty Obligations of the Company with respect to Indebtedness of Foreign
Subsidiaries of the Company permitted under Section 8.05(c) and (ii) Guaranty
Obligations of any Subsidiary of the Company with respect to Indebtedness of the
Company permitted under this Section 8.05;



endorsements for collection or deposit in the Ordinary Course of Business;



Guaranty Obligations of the Company with respect to Indebtedness of any
Subsidiary of the Company to the extent permitted by Section 8.04(j);



Indebtedness of PBV to the Company incurred in connection with Investments
permitted under Section 8.04(l) or 8.04(o);



Indebtedness of (i) the Company to Plantronics UK and Plantronics Germany
incurred in connection with Investments permitted under Section 8.04(m), (ii)
Plantronics UK in connection with Investments permitted under Section 8.04(n)
and (iii) Plantronics Germany in connection with Investments permitted under
Section 8.04(n); and



in addition to the items referred to in subsections (a) through (o) of this
Section 8.05, Indebtedness of the Company and its Subsidiaries in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding; provided
that in no event shall the aggregate amount of Indebtedness and Contingent
Obligations incurred by Subsidiaries under this subsection (p) exceed $2,000,000
at any one time outstanding.



8.06 Transactions with Affiliates.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, enter into any transaction with any Affiliate of the Company or any of its
Subsidiaries, except upon fair and reasonable terms no less favorable to the
Company or such Subsidiary than would obtain in a comparable arm's-length
transaction with a Person not an Affiliate of the Company or such Subsidiary.



8.07 Use of Proceeds.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, use; (a) any portion of the proceeds of any Loan or Letter of Credit,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of the Company or others incurred to purchase
or carry Margin Stock or (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock or (b) more than $35,000,000 of proceeds of Loans or
Letters of Credit to pay cash dividends to its common stock shareholders or to
repurchase or redeem its common stock, in each case to the extent permitted
under Section 8.09(c)..



8.08 Operating Lease Obligations.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, create or suffer to exist any obligations under any operating leases, except
for (and without duplication):



operating leases of the Company and its Subsidiaries in existence on the Closing
Date and any renewal, extension or refinancing thereof;



operating leases entered into by the Company or any of its Subsidiaries after
the Closing Date; provided that, immediately prior to giving effect to any such
operating lease, the Property the subject of such operating lease was sold by
the Company or any such Subsidiary to the lessor pursuant to a transaction
otherwise permitted under Section 8.02; and



other operating leases entered into by the Company or any of its Subsidiaries
after the Closing Date in the Ordinary Course of Business; provided that the
aggregate annual rental payments for all such operating leases shall not exceed
$3,000,000 for any fiscal year.



8.09 Restricted Payments.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
(other than its Wholly Owned Subsidiaries) to, declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities (other than to the Company or to any Wholly Owned Subsidiary of
the Company) on account of any shares of any class of its Capital Stock, or
purchase, redeem or otherwise acquire for value any shares of its Capital Stock
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding; except that the Company may:



declare and make dividend payments or other distributions payable solely in its
common stock;



purchase, redeem or otherwise acquire shares of its common stock or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock; and



declare or pay cash dividends to its common stock shareholders or repurchase or
redeem its common stock; provided that the aggregate amount of all such
dividends declared or paid and common stock repurchased or redeemed
(collectively, Distributions") in any four consecutive fiscal quarter period
(including the quarter in which any such Distributions occurred) shall not
exceed 50% of the amount of the cumulative consolidated net income of the
Company and its Subsidiaries (net of cumulative losses) reported in the eight
consecutive fiscal quarter period ending with the fiscal quarter immediately
preceding the date as of which the applicable Distributions occurred;



purchase, redeem or otherwise acquire shares of its common stock pursuant to any
agreement entered into between it, or any Subsidiary of the Company, and any
officer, director employee or consultant to the Company or any of its
Subsidiaries, entered into in the Ordinary Course of Business, in which the
Company is obligated or has the option to repurchase from such officer,
director, employee or consultant shares of common stock of the Company upon such
Person's termination of employment or services with the Company or any such
Subsidiary, not in excess of $250,000 in the aggregate; and



repay, convert, exchange or redeem any Indebtedness permitted under Section 8.05
which by its terms is convertible or exchangeable, or constitutes the right to
purchase any shares of any class of Capital Stock.



8.10 ERISA.



The Company shall not, and shall not suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; (b) cause or permit any
Plan which is qualified under subsection 401(a) of the Code to lose such
qualification; or (c) fail to make all required contributions to any Plan
subject to subsection 412 of the Code; but only to the extent that any such act
or failure to act, separately or together with all other such acts or failures
to act, in any of the foregoing subsections (a), (b) or (c) has resulted or
could reasonably expected to result in liability of the Company in an aggregate
amount in excess of $1,000,000; or (d) engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.



8.11 Net Funded Debt to EBITDA Ratio.



The Company shall not permit as of the last day of any fiscal quarter the Net
Funded Debt to EBITDA Ratio to be greater than 1.25 to 1:00.



8.12 Interest Coverage Ratio.

The Company shall not permit the Interest Coverage Ratio as of the last day of
any fiscal quarter to be less than 6:00 to 1:00.



8.13 Quick Ratio.



The Company shall not permit as of the last day of any fiscal quarter the Quick
Ratio to be less than 1.00 to 1.00.

8.14 Change in Business.



The Company shall not, and shall not suffer or permit any of its subsidiaries
to, engage in any material line of business substantially different from those
lines of business carried on by the Company and its Subsidiaries on the date
hereof, except businesses contemplated by it has have been disclosed to the Bank
in writing prior to the date hereof.



8.15 Accounting Changes.



The Company shall not, and shall not suffer or permit any of its Subsidiaries
to, make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change the fiscal year of the
Company or any of its consolidated Subsidiaries, provided that the Company may
change its fiscal year and the fiscal year of its consolidated Subsidiaries to a
calendar year so long as it obtains any required consents of Governmental
Authorities in connection therewith. Subsidiaries.



 

ARTICLE 9



EVENTS OF DEFAULT



9.01 Event of Default.



Any of the following shall constitute an event of default hereunder ("Event of
Default"):



Non-Payment

. The Company fails to pay: (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Advance; (ii) within three days after
the same becomes due, any interest, fee or any other amount payable hereunder or
under any other Credit Document; or (iii) any other amount payable hereunder or
pursuant to any other Company Document after the same shall become due within
thirty days of notice by the Bank to such effect; or





Representation or Warranty

. Any representation or warranty by the Company or any of its Subsidiaries made
or deemed made herein or in any other Credit Document, or which is contained in
any certificate, document or financial or other statement by the Company or any
of its Subsidiaries, or any Responsible Officer, furnished at any time under
this Agreement or in or under any other Credit Document, is incorrect in any
material respect on or as of the date made or deemed made; or





Specific Defaults

. The Company fails to perform or observe any term, covenant or agreement
contained in Sections 7.01, 7.02, 7.03, 7.11, 7.12 or 7.13 or in Article 8; or





Other Defaults

. The Company fails to perform or observe any other term or covenant contained
in this Agreement or any other Credit Document and such default shall continue
unremedied for a period of thirty days after the earlier of (i) the date upon
which a Responsible Officer knew or reasonably should have known of such failure
or (ii) the date upon which written notice thereof is given to the Company by
the Bank; or





Cross-Default

. The Company or any of its Subsidiaries (i) fails to make any payment in
respect of any Indebtedness, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise); or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness, and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (or Indebtedness consisting of any Contingent
Obligation to become payable or cash collateral in respect thereof to be
demanded), and such failure shall not have been cured to the satisfaction of the
Bank for a period of fifteen days after the earlier of (A) the date on which a
Responsible Officer know of such default or (B) the date upon which written
notice thereof is given to the Company by the Bank; or (iii) any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled prepayment) or cash collateralized, prior
to the stated maturity thereof; or





Insolvency: Voluntary Proceedings

. The Company or any of its Material Subsidiaries (i) ceases or fails to be
Solvent, or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any formal action through its Board of
Directors or through a Responsible Officer or comparable officer of such
Material Subsidiary to effectuate or authorize any of the foregoing; or





Insolvency: Involuntary Proceedings

. (i) Any involuntary Insolvency Proceeding is commenced or filed against the
Company or any Material Subsidiary of the Company, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of the Company's or any of its Material Subsidiaries'
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty days after commencement, filing
or levy; (ii) the Company or any of its Material Subsidiaries admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) the Company or any of its Material Subsidiaries
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its property or business; or





ERISA

. (i) An ERISA Event shall occur with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC; (ii) any Unfunded Pension Liability with respect to any or all
Pension Plans shall exist; or (iii) the Company or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; but only to the extent that any of the
foregoing, separately or in the aggregate, has or could reasonably be expected
to have a Material Adverse Effect; or





Monetary Judgments

. One or more non-interlocutory judgments, non-interlocutory orders, decrees or
arbitration awards is entered against the Company or any of its Material
Subsidiaries involving in the aggregate a liability (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related series of transactions, incidents or
conditions, of $1,000,000 or more, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty consecutive days
after the entry thereof; or



Non-Monetary Judgments

. Any non-monetary judgment, order or decree is entered against the Company or
any of its Material Subsidiaries which does or could reasonably be expected to
have a Material Adverse Effect, and there shall be any period of thirty
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or





Invalidity of Credit Documents

. Any of the Credit Documents after delivery thereof shall for any reason by
revoked or invalidated or otherwise case to be in full force and effect, or the
Company shall contest in any manner the validity or enforceability thereof, or
the Company shall deny that it has any further liability or obligation
thereunder; or





Material Adverse Effect

. There occurs a Material Adverse Effect.





9.02 Remedies.



If any Event of Default occurs, the Bank may:



declare the Commitment to be terminated, whereupon the Commitment shall
automatically be terminated;



declare the unpaid principal amount of all outstanding Loans and L/C Advances,
all interest accrued and unpaid thereon and all other Obligations to be
immediately due and payable, whereupon such amount with respect to the Loans and
the L/C Advances, all such accrued interest and all such other Obligations shall
become and be immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Company;



demand that the Company Cash Collateralize the L/C Obligations to the extent of
the maximum aggregate amount that is or at any time thereafter may become
available for drawing under any outstanding Letters of Credit (whether or not
any beneficiary shall have presented, or shall be entitled at such time to
present, the drafts or other documents required to draw under such Letters of
Credit); and



(i) notwithstanding anything to the contrary contained herein, without the
consent of the Company, revoke all rights otherwise granted to the Company under
Article 8 and (ii) exercise on behalf of itself and any Indemnified Person all
rights and remedies available under the Credit Documents or applicable law;



provided

that, upon the occurrence of any event specified in subsection (f) or (g) of
Section 9.01 (in the case of clause (i) of subsection (g) upon the expiration of
the sixty day period mentioned therein), the Commitment, and the obligation of
the Bank to make Loans or L/C Advances and to Issue, amend or renew Letters of
Credit, shall automatically terminate and the unpaid principal amount of all
outstanding Loans and L/C Advances, all interest accrued and unpaid thereon and
all other Obligations shall become and be immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company.





9.03 Rights Not Exclusive.



The rights provided for in this Agreement and the other Credit Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.



 

ARTICLE 10



GENERAL PROVISIONS



10.01 Amendments and Waivers.



Subject to Section 9.02, no amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent with respect to any
departure by the Company or any of its Subsidiaries therefrom, shall be
effective unless the same shall be in writing and signed by the Bank and the
Company, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given..



10.02 Notices.



All notices, requests, consents, approvals, waivers and other communications
shall be in writing (including, unless the context expressly otherwise provides,
by facsimile transmission, provided that any matter transmitted by the Company
to the Bank by facsimile (i) shall be immediately confirmed by a telephone call
to the recipient at the number specified on Schedule 10.02, and (ii) shall be
followed promptly by delivery of a hard copy original thereof) and mailed, faxed
or delivered, to the address or facsimile number specified for notices on
Schedule 10.02; or, as directed to the Company or the Bank, to such other
address as shall be designated by such party in a written notice to the other.



All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices to the
Bank pursuant to Article 2 shall not be effective until actually received by the
Bank.



Any agreement of the Bank herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Company. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Company to give such notice and the Bank shall not have
any liability to the Company or any other Person on account of any action taken
or not taken by the Bank in reliance upon such telephonic or facsimile notice.
The obligation of the Company to repay the Obligations shall not be affected in
any way or to any extent by any failure by the Bank to receive written
confirmation of any telephonic or facsimile notice or the receipt by the Bank of
a confirmation which is at variance with the terms understood by the Bank to be
contained in the telephonic or facsimile notice.



10.03 No Waiver; Cumulative Remedies.



No failure to exercise and no delay in exercising, on the part of the Bank, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.



10.04 Costs and Expenses.



The Company shall:



whether or not the transactions contemplated hereby are consummated, pay or
reimburse the Bank within five Business Days after demand for all costs and
expenses incurred by the Bank in connection with the development, preparation,
delivery, administration and execution of, and any amendment, supplement, waiver
or modification to (in each case, whether or not consummated), this Agreement,
any Credit Document and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including reasonable Attorney Costs incurred by the Bank with respect
thereto; provided that, if the Closing Date occurs as provided in Section 5.01,
then the actual Attorney Costs to be paid by the Company in connection with the
development, preparation, execution and delivery of this Agreement and the other
Credit Documents to be executed on or before the Closing Date shall be limited
to $5,000; and



pay or reimburse the Bank within five Business Days after demand for all costs
and expenses (including Attorney Costs) incurred by it in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or any other Credit Document during the existence of an
Event of Default or after acceleration of the Loans (including in connection
with any "workout" or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).



10.05 Indemnity.



General Indemnity

. Whether or not the transactions contemplated hereby are consummated, the
Company agrees to indemnify, defend and hold the Bank and each of its officers,
directors, employees, counsel, agents and attorneys-in-fact (each, an "
Indemnified Person
") harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loans) be
imposed on, incurred by or asserted against any such Person in any way relating
to or arising out of this Agreement or any document contemplated by or referred
to herein, or the transactions contemplated hereby, or any action taken or
omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any Insolvency Proceeding or appellate proceeding) related to or arising out of
this Agreement or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
"
Indemnified Liabilities
");
provided
that the Company shall have no obligation hereunder to any Indemnified Person
with respect to Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of such Indemnified Person. The agreements in
this Section shall survive payment of all other Obligations.





Environmental Indemnity

.





(i) The Company hereby agrees to indemnify, defend and hold harmless each
Indemnified Person, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, charges, expenses
or disbursements (including Attorney Costs and the allocated cost of internal
environmental audit or review services), which may be incurred by or asserted
against such Indemnified Person in connection with or arising out of any pending
or threatened investigation, litigation or proceeding, or any action taken by
any Person, with respect to any Environmental Claim arising out of or related to
any Property of the Company or any of its Subsidiaries. No action taken by legal
counsel chosen by the Bank in defending against any such investigation,
litigation or proceeding or requested remedial, removal or response action shall
vitiate or any way impair the Company's obligation and duty hereunder to
indemnify and hold harmless all Indemnified Persons.



(ii) In no event shall any site visit, observation, or testing by the Bank be
deemed a representation or warranty that Hazardous Materials are or are not
present in, on, or under the site, or that there has been or shall be compliance
with any Environmental Law. Neither the Company nor any other Person is entitled
to rely on any site visit, observation, or testing by the Bank. The Bank does
not owe any duty of care to protect the Company or any other Person against, or
to inform the Company or any other Person of, any Hazardous Materials or any
other adverse condition affecting any site or Property. The Bank shall not be
obligated to disclose to the Company or any other Person any report or findings
made as a result of, or in connection with, any site visit, observation, or
testing by the Bank.



Survival; Defense

. The obligations in this Section 10.05 shall survive payment of all other
Obligations. At the election of any Indemnified Person, the Company shall defend
such Indemnified Person using legal counsel satisfactory to such Indemnified
Person in such Person's sole discretion, at the sole cost and expense of the
Company.





10.06 Payments Set Aside.



To the extent that the Company makes a payment to the Bank, or the Bank
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement agreed
to by the Bank in its sole discretion) to be repaid to a trustee, receiver or
any other party, in connection with any Insolvency Proceeding or otherwise,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.



10.07 Successors and Assigns.



The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Company may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Bank (which consent may
be withheld for any reason).



10.08 Assignments, Participations, etc.



The Bank may at any time assign and delegate to one or more Eligible Assignees
(each an "Assignee") all or any part of the Loans, the L/C Obligations, the
Commitment and the other rights and obligations of the Bank hereunder, in a
minimum amount of $5,000,000; provided that the Company may continue to deal
solely and directly with the Bank in connection with the interest so assigned to
an Assignee until written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Company by the Bank and the Assignee.



The Bank may at any time sell to one or more commercial banks or other Persons
not Affiliates of the Company or any of its Subsidiaries (a "Participant")
participating interests in any Loans, L/C Obligations, the Commitment of the
Bank and the other interests of the Bank hereunder and under the other Credit
Documents; provided that the Bank shall not transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Credit
Document, except to the extent such amendment, consent or waiver would (i)
increase or extend the Commitment or subject to the Bank to any additional
obligations; (ii) postpone or delay any date fixed for any payment of principal,
interest, fees or other amounts due under any Credit Document; (iii) reduce the
principal of, or the rate of interest specified herein on any Loan or L/C
Advance or of any fees or other amounts payable under any Credit Document. In
the case of any such participation, the Participant shall not have any rights
under this Agreement, or any of the other Credit Documents, and all amounts
payable by the Company hereunder shall be determined as if the Bank had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as the Bank under this
Agreement. The Company shall not be required to incur any expense in connection
with any such participation.

Notwithstanding any other provision in this Agreement, the Bank may at any time
create a security interest in, or pledge, all or any portion of its rights under
and interest in this Agreement and the Note held by it in favor of any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR '203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.



10.09 Confidentiality.



The Bank agrees, and agrees to cause its Affiliates to, take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as "confidential" or "secret" by the Company and
provided to it by the Company or any of its Subsidiaries under this Agreement or
any other Credit Document, and neither the Bank nor any of its Affiliates shall
use any such information other than in connection with or in enforcement of this
Agreement and the other Credit Documents or in connection with other business
now or hereafter existing or contemplated with the Company or any of its
Subsidiaries; except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Bank, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Company or its Subsidiaries, so long as such source is not bound by a
confidentiality agreement with the Company or any of its Subsidiaries known to
the Bank; provided that the Bank may disclose such information (A) at the
request or pursuant to any requirement of any Governmental Authority to which
the Bank is subject or in connection with an examination of the Bank by any such
authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding to which the Bank or any of its Affiliates may be party; (E) to the
extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Credit Document; (F) to the Bank's independent
auditors and other professional advisors; (G) to any Participant or Assignee,
actual or potential, provided that such Person agrees in writing to keep such
information confidential to the same extent required of the Bank hereunder;
(H) as to the Bank or any of its Affiliates, as expressly permitted under the
terms of any other document or agreement regarding confidentiality to which the
Company or any of its Subsidiaries is a party or is deemed a party with the Bank
or the Bank's Affiliates; and (I) to the Bank's Affiliates.



10.10 Set-off.



In addition to any rights and remedies of the Bank provided hereunder or at law,
if an Event of Default exists or the Obligations have been accelerated, the Bank
is authorized at any time and from time to time, without prior notice to the
Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Bank to or for the credit or the account
of the Company against any and all Obligations now or hereafter existing,
irrespective of whether or not the Bank shall have made demand under this
Agreement or any Credit Document and although such Obligations may be contingent
or unmatured. The Bank agrees to notify promptly the Company after any such
set-off and application made by the Bank, provided that the failure to give such
notice shall not affect the validity of such set-off and application.



10.11 Counterparts.



This Agreement may be executed in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.



10.12 Severability.



The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.



10.13 No Third Parties Benefited.



This Agreement is made and entered into for the sole protection and legal
benefit of the Company, the Bank and the Indemnified Persons, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Credit Documents.



10.14 Governing Law; Jurisdiction.



THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF CALIFORNIA, PROVIDED THAT THE BANK SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.



SUBJECT TO SECTION 10.15: (i) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT SOLELY IN THE COURTS
OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF
CALIFORNIA, AND, BY EXECUTION AND DELIVERY HEREOF, EACH OF THE COMPANY AND THE
BANK CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE JURISDICTION OF
THOSE COURTS; (ii) EACH OF THE COMPANY AND THE BANK IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE COMPANY AND THE BANK
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY CALIFORNIA LAW.



10.15 Arbitration.



Upon the demand of any party, any Dispute shall be resolved by binding
arbitration (except as set forth in (e) below) in accordance with the terms of
this Agreement. A "Dispute" means any action, dispute, claim or controversy of
any kind, whether in contract or tort, statutory or common law, legal or
equitable, now existing or hereafter arising under or in connection with, or in
any way pertaining to, any of the Credit Documents, or any past, present or
future extensions of credit and other activities, transactions or obligations of
any kind related directly or indirectly to any of the Credit Documents,
including any of the foregoing arising in connection with the exercise of any
self-help, ancillary or other remedies pursuant to any of the Credit Documents.
Any party may by summary proceedings bring an action in court to compel
arbitration of a Dispute. Any party who fails or refuses to submit to
arbitration following a lawful demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
Dispute.



Arbitration proceedings shall be administered by the American Arbitration
Association ("AAA") or such other administrator as the parties shall mutually
agree upon in accordance with the AAA Commercial Arbitration Rules. All Disputes
submitted to arbitration shall be resolved in accordance with the Federal
Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the Credit Documents. The
arbitration shall be conducted at a location in California selected by the AAA
or other administrator. If there is any inconsistency between the terms hereof
and any such rules, the terms and procedures set forth herein shall control. All
statutes of limitation applicable to any Dispute shall apply to any arbitration
proceeding. All discovery activities shall be expressly limited to matters
directly relevant to the Dispute being arbitrated. Judgment upon any award
rendered in an arbitration may be entered in any court having jurisdiction;
provided that nothing contained herein shall be deemed to be a waiver by any
party that is a bank of the protections afforded to it under 12 U.S.C. '91 or
any similar applicable state law.



No provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including injunctive relief, sequestration, attachment, garnishment or the
appointment of a receiver, from a court of competent jurisdiction before, after
or during the pendency of any arbitration or other proceeding. The exercise of
any such remedy shall not waive the right of any party to compel arbitration or
reference hereunder.



Arbitrators must be active members of the California State Bar or retired judges
of the state or federal judiciary of California, with expertise in the
substantive laws applicable to the subject matter of the Dispute. Arbitrators
are empowered to resolve Disputes by summary rulings in response to motions
filed prior to the final arbitration hearing. Arbitrators (i) shall resolve all
Disputes in accordance with the substantive law of the state of California, (ii)
may grant any remedy or relief that a court of the state of California could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award, and (iii) shall have the power to award recovery of
all costs and fees, to impose sanctions and to take such other actions as they
deem necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Any Dispute in which the amount in controversy is $5,000,000 or less shall
be decided by a single arbitrator who shall not render an award of greater than
$5,000,000 (including damages, costs, fees and expenses). By submission to a
single arbitrator, each party expressly waives any right or claim to recover
more than $5,000,000. Any Dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided that all three arbitrators must actively participate in all hearings
and deliberations.



Notwithstanding anything to the contrary contained herein, in any arbitration in
which the amount in controversy exceeds $25,000,000, the arbitrators shall be
required to make specific, written findings of fact and conclusions of law. In
such arbitrations (i) the arbitrators shall not have the power to make any award
which is not supported by substantial evidence or which is based on legal error,
(ii) an award shall not be binding upon the parties unless the findings of fact
are supported by substantial evidence and the conclusions of law are not
erroneous under the substantive law of the state of California, and (iii) the
parties shall have in addition to the grounds referred to in the Federal
Arbitration Act for vacating, modifying or correcting an award the right to
judicial review of (A) whether the findings of fact rendered by the arbitrators
are supported by substantial evidence, and (B) whether the conclusions of law
are erroneous under the substantive law of the state of California. Judgment
confirming an award in such a proceeding may be entered only if a court
determines the award is supported by substantial evidence and not based on legal
error under the substantive law of the state of California.



Notwithstanding anything to the contrary contained herein, no Dispute shall be
submitted to arbitration if the Dispute concerns indebtedness secured directly
or indirectly, in whole or in part, by any real property unless (i) the holder
of the mortgage, lien or security interest specifically elects in writing to
proceed with the arbitration, or (ii) all parties to the arbitration waive any
rights or benefits that might accrue to them by virtue of the single action rule
statute of California, thereby agreeing that all indebtedness and obligations of
the parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such Dispute is not submitted to arbitration, the Dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA's selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.



To the maximum extent practicable, the AAA, the arbitrators and the parties
shall take all action required to conclude any arbitration proceeding within 180
days of the filing of the Dispute with the AAA. No arbitrator or other party to
an arbitration proceeding may disclose the existence, content or results
thereof, except for disclosures of information by a party required in the
ordinary course of its business, by applicable law or regulation, or to the
extent necessary to exercise any judicial review rights set forth herein. If
more than one agreement for arbitration by or between the parties potentially
applies to a Dispute, the arbitration provision most directly related to the
Credit Documents or the subject matter of the Dispute shall control. This
arbitration provision shall survive termination, amendment or expiration of any
of the Credit Documents or any relationship between the parties.



10.16 Entire Agreement.



This Agreement, together with the other Credit Documents, embodies the entire
agreement and understanding among the Company and the Bank and supersedes all
prior or contemporaneous agreements and understandings of such Persons, verbal
or written, relating to the subject matter hereof and thereof. This Agreement
amends, replaces and supersedes the Credit Agreement dated as of November 29,
1999, as amended from time to time.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California by their proper and duly
authorized officers as of the day and year first written above.



 

The Company:

 

PLANTRONICS, INC.,

a Delaware corporation

 

By: _________________________________

Name: _________________________________

Title: _________________________________

By: _________________________________

Name: _________________________________

Title: _________________________________

 

 

The Bank:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: _________________________________

Name: _________________________________

Title: _________________________________

 